Exhibit 10.1

PURCHASE AND SALE AGREEMENT

This Purchase and Sale Agreement (“Agreement”), made by and between Nob Hill
Storage Limited Partnership, a Florida limited partnership (referred to herein
as the “Seller”), having its principal office at 280 NE 2nd Avenue, Delray
Beach, Florida 33444 and SST II Acquisitions, LLC, a Delaware limited liability
company (herein called “Buyer”), having its principal office at 111 Corporate
Drive, Suite 120, Ladera Ranch, CA 92694, Attn: H. Michael Schwartz, or its
permitted assigns. Buyer and Seller are collectively referred to herein as the
“Parties”.

W I T N E S S E T H:

WHEREAS, Seller owns a certain self-storage facility together with adjacent land
located at 10325 W. Broward Blvd., Plantation, Florida, 33324, known as
“Security Self Storage” (the “Project”).

WHEREAS, Seller wishes to sell the Property (as hereinafter defined) to Buyer;

WHEREAS, Buyer desires to acquire the Property upon the happening of certain
events contained herein;

NOW, THEREFORE, in consideration of the mutual covenants herein contained, and
for other good and valuable consideration, the receipt and sufficiency whereof
being hereby acknowledged, the parties hereby agree as follows:

1. PROPERTY. The purchase and sale shall include all of Seller’s right, title
and interest in and to the following (collectively referred to as the
“Property”):

A. The Project, including: (i) the land occupied by such self-storage facility
(the “Land”), as more particularly described on Exhibit A attached hereto,
together with (a) all and singular the easements, rights-of-way, rights
(including, without limitation, all development rights, declarant’s rights, air
rights, water rights and riparian rights, if any), strips and gores, privileges,
benefits, tenements, hereditaments and appurtenances thereunto belonging or in
anywise appertaining, and (b) all right, title and interest of Seller in and to
any land lying in the bed of any street, road, avenue or alley, open or
proposed, public or private, in front of, behind, or otherwise adjoining the
Land, or any part of the Land, and (ii) all buildings, structures, fixtures,
facilities, installations and other improvements of every kind and description
now or hereafter in, on, over and under the Land (the “Improvements”),
including, without limitation, any and all plumbing, air conditioning, heating,
ventilating, mechanical, electrical and other utility systems, and fixtures,
parking lots and facilities, landscaping, roadways, fences, sidewalks,
maintenance buildings, security devices, signs and light fixtures (the Land and
Improvements are collectively referred to as the “Real Property”).

B. All furniture, furnishings, vehicles, equipment, machinery and other tangible
personal property and fixtures of every kind and description owned by Seller
located on the Real Property and used in connection with the operation,
ownership or management of the Real Property (the “Personal Property”),
including without limitation the items set forth on Schedule 1 attached hereto,
but specifically excluding the items noted as excluded on Schedule 1.



--------------------------------------------------------------------------------

C. All present and subsequent leases of the Real Property with tenants and/or
other occupancy agreements, together with all pending applications for tenancy
(collectively, the “Leases”), i.e., those leases, a list of which is set forth
on Schedule 9 attached hereto, and all tenant guarantees, if any, and security
deposits under the Leases except to the extent applied by Seller pursuant to the
terms of the Leases.

D. To the extent assignable, all service and maintenance contracts and equipment
leases affecting the Real Property, i.e., those contracts and equipment leases
listed on Schedule 2 attached hereto (the “Service Contracts”), excluding any
Service Contracts rejected by Buyer as set forth in Section 4(E) below.

E. To the extent assignable and to the extent same exists, all of Seller’s
rights in and to all warranties and guaranties made by or received from any
person or entity with respect to any building component, machinery, equipment,
fixture or material comprising a part of any Improvement or with respect to any
Personal Property (collectively, “Warranties”);

F. All current on-site books and records exclusively pertaining to the current
operation of the Property, to the extent in Seller’s possession or in the
possession of the management agent of the Property (collectively, “Books and
Records”), excluding any “Privileged Materials” (i.e., (i) all communications
between the Seller or any party affiliated with the Seller in connection with
the Seller’s ownership and operation of the Property (a “Seller Party”) and any
attorney for such Seller Party or any other Seller Party, and (ii) evaluations,
analyses and communications among any Seller Party and any person regarding the
Property, Buyer, the transaction evidenced by this Agreement, or Seller’s
marketing of the Property, which evaluations, analyses and communications are
intended by any Seller Party to be confidential;

G. All of Seller’s interest, if any, in the right to the use of all existing
telephone numbers used by Seller at the Property, together with any rights of
the Seller to the use of the transferable telephone exchange numbers, logos,
designs, trade names, including but not limited to trade name: Security Self
Storage Boxes & Packaging Supplies Inc., trademarks, service marks, copyrights,
and other intellectual property, including the website presently being used by
the Seller or assigns, including any domain registrations and administrator
rights in connection therewith (collectively, “Intangible Property”); except
Seller makes no warranty of title or usage with respect to any of the above
listed Intangible Property.

H. To the extent assignable and available, all licenses, permits, building
inspection approvals, certificates of occupancy, approvals, subdivision maps and
entitlements, if any, issued, approved or granted by Governmental Authorities
(as defined below) in connection with the Real Property (collectively, “Licenses
and Permits”).

I. All of Seller’s interest in, if any, and to the extent available or in
Seller’s possession, all plans and specifications, engineering plans and
studies, as-built drawings, floor plans, and landscape plans pertaining to the
Real Property in Seller’s actual possession (the “Plans and Specs”).

 

2



--------------------------------------------------------------------------------

The Property does not include Seller’s cash, cash equivalents, deposit accounts,
prepaid insurance or other items, amounts held in escrow by Seller’s lender or
deposits with utility or service providers, except to the extent a credit is
provided to Buyer at Closing.

2. PURCHASE PRICE; DEPOSIT.

A. The purchase price for the Property shall be Thirty Six Million Three Hundred
Eighteen Thousand Seven Hundred Eighty Two and 50/100 Dollars ($36,318,782.50)
(the “Purchase Price”).

In addition to all other terms and provisions hereunder regarding Closing, it
shall be a condition to Closing for the Buyer and its affiliates, on the one
hand, and Seller and its affiliates on the other hand, to close simultaneously
under those certain companion purchase and sale agreements listed on Schedule 10
attached hereto (the “Companion Agreements”), except as may be otherwise
expressly set forth herein. Nothing herein referencing the obligations of the
Buyer to close under the Companion Agreements shall in any way modify or
abrogate the Buyer’s absolute obligation to close under this Agreement strictly
in accordance with the terms and provisions hereof.

The Purchase Price including the Deposit (hereinafter referred to, payable in
accordance with this provision) and all other payments hereunder shall be
payable by wire transfer of immediately available federal funds to the “Escrow
Agent” (as defined in Section 5(B) below).

B. Within three (3) business days following the Effective Date, Buyer shall
deposit the sum of Three Million and No/100 Dollars ($3,000,000.00) (the
“Initial Deposit”) with the Escrow Agent, covering the initial earnest money
deposit obligations of Buyer under this Agreement, the Companion Agreements and
the “Asheville Contract” (as defined below), which Initial Deposit shall be
allocated among the properties covered by such Purchase and Sale Agreements as
set forth on Exhibit “B” attached hereto. For the avoidance of doubt, it is
understood and agreed that the Initial Deposit consists of an aggregate of Three
Million and No/100 Dollars ($3,000,000.00), which will constitute the required
initial earnest money deposits under this Agreement, the Companion Agreements
and the Asheville Contract. Within two (2) business days after expiration of the
Due Diligence Period (as defined in Section 4(B), provided Buyer has not
terminated this Agreement in accordance with the terms hereof, Buyer shall
deposit an additional Three Million and No/100 Dollars ($3,000,000.00) with
Escrow Agent (the “Additional Deposit”) covering the Additional Deposit
obligations of Buyer for this Agreement and the additional deposit obligations
of Buyer under the Companion Agreements and the Asheville Contract, which
Additional Deposit shall be allocated among the properties covered by such
Purchase and Sale Agreements as set forth on Exhibit “B” attached hereto. For
the avoidance of doubt, it is understood and agreed that the Additional Deposit
consists of an aggregate of Three Million and No/100 Dollars ($3,000,000.00),
which will constitute the required additional earnest money deposits under this
Agreement, the Companion Agreements and the Asheville Contract. The Initial
Deposit and the Additional Deposit, if made, with any interest earned thereon,
if any, are hereinafter referred to collectively as the “Deposit”. If this
Agreement is not terminated during the Due Diligence Period, the Deposit shall
be non-refundable except in the event of a Seller default, casualty,
condemnation or environmental issue as more particularly set forth herein, or
except as may be otherwise expressly set forth in this Agreement.

 

3



--------------------------------------------------------------------------------

C. By executing the Receipt as provided herein, Escrow Agent hereby acknowledges
receipt by Escrow Agent of the Initial Deposit paid by Buyer to be applied to
the Purchase Price of the Property as set forth on Exhibit “B” and in accordance
with Paragraph 9 herein. The Escrow Agent also acknowledges that the Initial
Deposit constitutes the required earnest money deposits under this Agreement,
the Companion Agreements and the Asheville Contract under the terms hereof and
thereof. Escrow Agent agrees to hold, keep and deliver said Deposit and all
other sums delivered to it pursuant hereto in accordance with the terms and
provisions of this Agreement. Upon receipt of the Deposit, Escrow Agent shall
invest the Deposit in an interest-bearing account with a federally-insured
financial institution acceptable to Buyer, which will be applied at Closing to
the Purchase Price. Any interest earned on the Deposit shall be considered part
of the Deposit and shall be deemed to have been earned by and constitute taxable
income of Buyer. At Closing of this Agreement, and the simultaneous closing
under each of the Companion Agreements, Escrow Agent shall (i) release the
portion of the Deposit to Seller, as set forth on Exhibit “B”, which portion
shall be credited against the Purchase Price due hereunder at Closing, and
(ii) release the earnest money deposits under each of the Companion Agreements
to the respective sellers thereunder in accordance with the terms of each of the
Companion Agreements, and in accordance with Exhibit “B”, which earnest money
deposits shall be credited against the purchase price owed by Buyer to the
sellers under each of the Companion Agreements, respectively. At such time, the
remainder of the Deposit shall continue to be held by Escrow Agent pursuant to
the terms of the Asheville Contract, to be applied as provided therein.

Escrow Agent may charge such customary and usual fees for its services in
holding the Deposit hereunder, which fees shall be equally split among Seller
and Buyer. Escrow Agent shall be liable only to hold said sums and deliver the
same to the parties named herein in accordance with the provisions of this
Agreement, it being expressly understood that by acceptance of this Agreement,
Escrow Agent is acting in the capacity of a depository only and shall not be
liable or responsible to anyone for any damages, losses or expenses unless same
shall have been caused by the negligence or willful malfeasance of Escrow Agent.
In the event of any disagreement between Buyer and Seller resulting in any
adverse claims and demands being made in connection with or for the monies
involved herein or affected hereby, Escrow Agent shall be entitled to refuse to
comply with any such claims or demands so long as such disagreement may
continue; and in so refusing Escrow Agent shall make no delivery or other
disposition of any of the monies then held by it under the terms of this
Agreement, and in so doing Escrow Agent shall not become liable to anyone for
such refusal; and Escrow Agent shall be entitled to continue to refrain from
acting until (a) the rights of the adverse claimants shall have been finally
adjudicated in a court of competent jurisdiction of the monies involved herein
or affected hereby, or (b) all differences shall have been adjusted by agreement
between Seller and Buyer, and Escrow Agent shall have been notified in writing
of such agreement signed by the parties hereto. Provided Buyer has not
terminated this Agreement in accordance with the terms hereof, following Buyer’s
deposit of the Additional Deposit, Escrow Agent shall not be required to
disburse any of the monies held by it under this Agreement unless in accordance
with either a joint written instruction of Buyer and Seller or an Escrow Demand
from either Buyer or Seller in accordance with the provisions hereinafter.
Except as provided below, other than a joint closing

 

4



--------------------------------------------------------------------------------

direction from the Buyer and Seller to disburse monies upon Closing, upon
receipt by Escrow Agent from either Buyer or Seller (the “Notifying Party”) of
any notice or request (the “Escrow Demand”) to perform any act or disburse any
portion of the monies held by Escrow Agent under the terms of this Agreement,
Escrow Agent shall give written notice to the other party (the “Notified
Party”). If within five (5) days after the giving of such notice, Escrow Agent
does not receive any written objection to the Escrow Demand from the Notified
Party, Escrow Agent shall comply with the Escrow Demand. If Escrow Agent does
receive written objection from the Notified Party in a timely manner, Escrow
Agent shall take no further action until the dispute between the parties has
been resolved pursuant to either clause (a) or (b) above. Further Escrow Agent
shall have the right at all times to pay all sums held by it (i) to the
appropriate party under the terms hereof, or (ii) into any court of competent
jurisdiction after a dispute between or among the parties hereto has arisen,
whereupon Escrow Agent’s obligations hereunder shall terminate.

Notwithstanding the foregoing to the contrary, in the event Buyer timely
exercises Buyer’s right to terminate this Agreement during the Due Diligence
Period, the Deposit shall be immediately returned to Buyer, without the consent
or joinder of Seller being required and notwithstanding any instructions to the
contrary which might be provided by Seller, and Seller shall not have any right
to object thereto and, pursuant hereto, all Companion Agreements (by this
provision incorporated into each Companion Agreement) shall also terminate
(whereupon all earnest money deposits under each Companion Agreement similarly
shall be returned to Buyer, without the consent or joinder of the seller under
such Companion Contract being required and notwithstanding any instructions to
the contrary which might be provided by such seller), and no party hereto shall
have any further obligation under this Agreement except for such obligations
which, by their terms, expressly survive the termination of this Agreement. In
the event Buyer terminates this Agreement for any other reason then, except as
may be otherwise expressly set forth in this Agreement, Escrow Agent may only
release the Deposit upon the joint mutual written instructions of Seller and
Buyer.

Seller and Buyer jointly and severally agree to indemnify and hold harmless said
Escrow Agent from any and all costs, damages and expenses, including reasonable
attorneys’ fees, that said Escrow Agent may incur in its compliance of and in
good faith with the terms of this Agreement; provided, however, this indemnity
shall not extend to any act of negligence or willful malfeasance on the part of
the Escrow Agent.

3. COSTS. Upon Closing, Seller shall pay (a) all documentary stamp taxes, excise
taxes, surtaxes, transfer taxes or similar taxes due on recording the Deed or
otherwise payable in connection with the transfer of the Property, (b) all costs
and expenses relating to retirement of any and all indebtedness secured by the
Property, including without limitation prepayment penalties, yield maintenance
fees, defeasance costs and the costs of recording all mortgage cancellations,
and (c) all costs relating to the base owner’s policy of title insurance (the
“Title Policy”) to be delivered by Seller to Buyer at Closing pursuant to the
terms hereof. However, at Closing, Buyer shall contribute an aggregate amount of
$100,000 (the “Contribution”) to the Seller’s cost of title insurance. The
Contribution shall be allocated amongst this Agreement and the Companion
Agreements in Seller’s discretion. Buyer shall pay (r) all recordation or
similar mortgage taxes due on any Buyer financing, (s) all recording fees
relating to the Deed, (t) all of Buyer’s attorneys’ fees, (u) all costs in
connection with Buyer’s due diligence (including the cost of all environmental
studies conducted by Buyer), (v) all costs relating to extended coverage

 

5



--------------------------------------------------------------------------------

and/or any endorsements desired by Buyer with respect to the Title Policy,
(w) all survey costs, (x) all Buyer’s financing costs, (y) any sales tax due on
the Personal Property, and (z) all other costs and expenses incidental to or in
connection with closing this transaction customarily paid for by the buyer of
similar property. Upon Closing, Seller additionally shall pay all of Seller’s
attorneys’ fees, and all other costs and expenses incidental to or in connection
with closing this transaction customarily paid for by the seller of similar
property.

4. DUE DILIGENCE PERIOD; TERMINATION RIGHT.

A. From and after the date hereof, and until the sooner of Closing or the
termination of this Agreement, Buyer may cause one or more surveyors, attorneys,
engineers, auditors, architects, and/or other experts of its choice to undertake
an investigation into all aspects of the Property including, by way of
illustration and not of limitation, title, structural integrity, evaluation of
physical condition and mechanical, plumbing, electrical and HVAC systems,
existence of hazardous substances or other environmental contamination concerns,
surveys, engineering, economic feasibility, rent rolls, fitness for Buyer’s
intended purposes and permits and approvals required for operation or future
development. Seller shall give Buyer access and entry on the Property at all
reasonable times.

Seller Deliverables. On or before the fifth (5th) business day following the
Effective Date, Seller shall deliver to Buyer or shall make available at the
Property (to the extent not already provided to Buyer), for Buyer’s examination
and copying (at Buyer’s expense), copies of all of the following listed on
Schedule 3 hereto (collectively, “Seller Deliverables”) to the extent in the
possession of Seller or its agent. After the expiration of the Due Diligence
Period, Buyer shall not have any option to condition its obligation to close the
transaction based on a claim that the Seller Deliverables are deficient or
incomplete.

During the Due Diligence Period, and until Closing, for any entry onto the
Property, subject to the rights of tenants under the Leases, Buyer shall give
Seller twenty four hours’ written or telephonic notice prior to any entry onto
the Property by Buyer or any of its representatives or agents. Seller shall have
the right to have one or more representatives accompany Buyer on all such
inspections and Buyer shall not be permitted to enter the Property without a
representative of Seller unless Seller has declined to have a representative
present. After the expiration of the Due Diligence Period and the posting of its
Additional Deposit Buyer may enter the Property without a Seller representative
provided that Buyer provides Seller twenty-four hours’ notice. Notwithstanding
anything to the contrary herein, Seller shall have no liability whatsoever to
Buyer with respect to any matter disclosed in the Seller’s Deliverables, or
actually known by Buyer or its agents or counsel prior to the end of the Due
Diligence Period, subject to Seller’s representations and warranties set forth
in this Agreement and in the documents delivered at Closing.

B. Unless Buyer shall give Seller written notice that Buyer has elected to
terminate this Agreement on or before 5:00 p.m. Eastern Time on the forty fifth
(45th) day following the Effective Date (the “Due Diligence Period”), then the
Agreement shall proceed to Closing and the Deposit shall be non-refundable to
Buyer, except in the event of a Seller default or as otherwise expressly set
forth in this Agreement. If Buyer timely terminates this Agreement as set

 

6



--------------------------------------------------------------------------------

forth above, then this Agreement, and all Companion Agreements shall,
thereafter, be deemed null, void and of no further force or effect, the Deposit
shall be returned to Buyer, without the consent or joinder of Seller being
required and notwithstanding any instructions to the contrary which might be
provided by Seller, and neither party shall have any further rights or
obligations under this Agreement, or under any Companion Agreement, except for
those provisions that expressly survive the termination of this Agreement and
the Companion Agreements. If not so terminated by Buyer, then this Agreement
shall continue in full force and effect according to its terms, Buyer shall
deposit the Additional Deposit within two (2) business days after the expiration
of the Due Diligence Period in accordance with Section 2B, and the Deposit shall
be nonrefundable except as otherwise expressly set forth herein. If Buyer
terminates as set forth above, Buyer shall provide all written reports (whether
hard copies or electronic) obtained by Buyer during its Due Diligence to the
Seller and in Buyer’s possession or control within ten (10) business days after
termination, provided the preparer of such report consents to such delivery to
Seller, which reports shall be provided without representation or warranty of
any kind, and shall return to Seller all Seller Deliverables provided to the
Buyer at no cost and all other electronic and hard copies of any Due Diligence
information and Seller Deliverables shall be destroyed by the Buyer.

C. Buyer shall be responsible for payment of all of the costs of its due
diligence activities, including without limitation all engineering and
environmental reports and surveys, and all financial and Lease audits. Buyer
shall be liable for all damage or injury to any person or property resulting
solely from or arising solely out of any such inspection, testing, investigation
or survey by Buyer, except for any liability arising out of any (i) pre-existing
conditions at the Property, (ii) environmental conditions which exist on the
Property not as a result of the actions of Buyer, (iii) diminution in value
resulting from the discovery by Buyer of any conditions which exist on the
Property not as a result of Buyer’s acts, and (iv) Seller’s or Seller’s agents’
employees’ or representatives’ negligence, intentional acts, or willful
misconduct, and Buyer shall indemnify, defend and hold harmless Seller and its
agents, employees, officers, directors, affiliates, advisors, and management
company from any loss, liability or damage resulting therefrom, excluding
liabilities arising out of the matters described in subparagraphs (i) through
(iv) above. Buyer shall indemnify and hold Seller harmless from and against any
and all loss, claims, damage and expense arising out of entry by Buyer or its
agents onto the Property and any testing performed thereon, other than with
respect to the items set forth in (i)-(iv) above. Buyer shall restore the
Property to substantially its condition existing immediately prior to Buyer’s
inspection, testing, investigation and survey thereof. Buyer shall take
reasonable efforts to cause its entry, inspections and testing (if any) to be
conducted in a manner so as to minimize disruption to staff and tenants at the
Property, but in no event shall Buyer cause any disruption to any tenant which
would violate any tenant’s lease. Buyer shall conduct no invasive tests upon the
Real Property or the Improvements without the prior, written permission of the
Seller.

D. Buyer shall maintain commercial general liability insurance with broad form
contractual and personal injury liability endorsements with respect to Buyer’s
activities on the Property pursuant to this Section 4, naming Seller and Mindful
Management, LLC as additional named insureds. Such liability insurance shall be
on an occurrence basis and shall provide combined single limit coverage of not
less than Two Million Dollars ($2,000,000.00) (per occurrence and in the
aggregate) for bodily injury, death and property damage, by water or otherwise.
The provisions of this Section 4D shall survive the Closing or termination of
this Agreement.

 

7



--------------------------------------------------------------------------------

E. Buyer will notify Seller of any Service Contracts it wishes to terminate
within two (2) business days prior to the expiration of the Due Diligence
Period, and Seller will provide timely notification under the notice provisions
of such Service Contracts to any such service contract provider whose contract
is capable of being terminated without cancellation or termination payment
thereunder, that such contract is terminated effective as of the date of the
Closing. If any such service contract is not capable of being terminated without
payment of a cancellation fee, Buyer agrees, during the Due Diligence Period to
either accept such Service Contract, or provide Seller a credit for such
cancellation fee at Closing, in which latter event Seller shall cause such
Service Contract to be terminated effective as of the date of the Closing.

5. TITLE; TITLE EXAMINATION; OBJECTIONS TO TITLE.

A. Seller shall convey to Buyer good and marketable fee simple title to the Real
Property by the Deed (defined in Section 11 (A)(1) below), together with the
benefit of all easements that benefit the Real Property, subject to the
following (collectively items (i) – (iii), the “Permitted Exceptions”): (i) the
Leases (but without any party under the Leases having any right or option to
purchase all or any portion of the Property); (ii) ad valorem real estate taxes
for the current year and subsequent years which are not yet due and payable; and
(iii) any other exceptions not objected to by Buyer under Section 5C. Buyer
shall have an opportunity to review the foregoing Permitted Exceptions and make
objections in accordance with Section 5C below. Title to the Personal Property
purchased herein shall be conveyed to Buyer by Bill of Sale in their “as is”
condition as of Closing, free and clear of all liens and encumbrances.

B. Seller shall deliver to Buyer within five (5) days after the Effective Date
(to the extent not already delivered) a copy of its most recent policy for title
insurance in its actual possession. Within ten (10) business days after
execution of this Agreement by both parties, Seller will deliver to Buyer a
current title commitment (the “Title Commitment”) relating to the Property
showing Buyer as the proposed insured in the amount of the Purchase Price from
First American Title Insurance Company, Attention: Yessie A. Gonzalez, 2121
Ponce de Leon Boulevard, Suite 710, Coral Gables, Florida 33134; phone:
1-305-908-6253; yegonzalez@firstam.com (herein referred to as “Escrow Agent” or
the “Title Company”), together with legible copies of all title exceptions
listed therein. Seller will provide to Buyer its most recent survey of the Real
Property (if not already delivered) within five (5) days of execution of this
Agreement, if any such survey is available. Buyer may order an updated survey
(the “Survey”) at its sole cost and expense.

C. If the Title Commitment or the Survey of the Real Property discloses
exceptions to title other than those Permitted Exceptions listed in
Section 5(A)(i) and (ii) above, and any such exception is not acceptable to
Buyer, in its sole discretion, then Buyer shall be entitled to object to same
(all items so objected to being hereinafter collectively referred to as the
“Title Objections”), pursuant to a written notice to Seller (the “Title
Objection Notice”), which Title Objection Notice shall be provided to Seller not
later than thirty (30) days following Buyer’s receipt of the Title Commitment,
legible copies of all title exceptions listed therein and the Survey (the “Title
Review Period”). In the event Buyer fails to deliver a Title Objection Notice

 

8



--------------------------------------------------------------------------------

prior to the end of the Title Review Period then Buyer shall be deemed to have
accepted all specific title exceptions set forth in the Title Commitment and all
of such items shall be deemed included among the Permitted Exceptions.

D. Seller shall have the right, but not the obligation, within ten (10) business
days following the receipt by Seller of the Title Objection Notice (the
“Correction Period”) to remove any such Title Objections, or otherwise cure such
Title Objections or provide written assurances reasonably satisfactory to Buyer
that such Title Objections will be removed or otherwise cured on or before the
Closing Date. If Seller is unwilling or unable to cure or remove any of the
Title Objections, Seller shall give notice to Buyer within the Correction
Period, but if no such notice is given, Seller shall be deemed to be unwilling
or unable to cure the Title Objections.

E. If Seller is unwilling or unable to remove or otherwise cure any of the Title
Objections to Buyer’s sole satisfaction, then Buyer, in its sole discretion,
shall have the right to terminate this Agreement and all Companion Agreements by
written notice to Seller given within five (5) business days following the
expiration of the Correction Period (the “Buyer Response Period”), in which
event the Deposit shall be returned to Buyer, without the consent or joinder of
Seller being required and notwithstanding any instructions to the contrary which
might be provided by Seller. If Buyer fails to terminate this Agreement within
the Buyer Response Period, then Buyer shall be deemed to have waived all Title
Objections, other than those which Seller has agreed to cure, and all Title
Objections shall be deemed included among the Permitted Exceptions, other than
those Title Objections which Seller has agreed to remove or cure during the
Correction Period. If Seller elects during the Correction Period to remove any
Title Objections or to cure any Title Objections on or before the Closing Date,
and Seller fails to remove or cure such Title Objections at the time of the
Closing, but has undertaken the necessary steps to remove or cure same, but
through no fault of Seller the removal or cure cannot be accomplished by
Closing, then Closing shall be extended for a reasonable time (but no longer
than thirty (30) days) to permit Seller to effectuate the removal or cure,
however such extension of the Closing shall not result in an extension of the
closing under the Companion Agreements. If after such extension period Seller is
still not able to deliver title clear of such Title Objections, then Seller
shall be in default under this Agreement.

F. Notwithstanding anything to the contrary contained herein, Seller shall be
obligated to remove (or to cause the Title Company to affirmatively insure over
in a manner satisfactory to Buyer, in its sole discretion) at the expense of
Seller: (a) any mortgages, deeds of trust or financing statements to secure
debt; (b) any mechanic’s or materialman’s lien for work done on the Real
Property on behalf of Seller; and (c) any other monetary lien against the Real
Property or other title matter resulting from any act or omission of Seller, its
agents, employees and/or contractors.

G. In the event that any update to the Title Commitment or Survey indicates the
existence of any liens, encumbrances or other defects or exceptions (the
“Unacceptable Encumbrances”) which were not shown in the initial title
commitment or Survey and that are unacceptable to Buyer, in its sole discretion,
Buyer shall within five (5) days after receipt of any such update to the Title
Commitment or Survey notify Seller in writing of its objection to any such
Unacceptable Encumbrance (the “Unacceptable Encumbrance Notice”).
Notwithstanding

 

9



--------------------------------------------------------------------------------

anything to the contrary contained herein, Seller shall have no obligation to
take any steps or bring any action or proceeding or otherwise to incur any
expense whatsoever to eliminate or modify any of the Unacceptable Encumbrances;
provided, however, that Seller shall, prior to Closing, eliminate by paying,
bonding around or otherwise discharging in a manner satisfactory to Buyer any
Unacceptable Encumbrances described in Section 5(F)(a) through (c) above. In the
event Seller is unable, unwilling or for any reason fails to eliminate or modify
all of the Unacceptable Encumbrances to the sole satisfaction of Buyer (other
than the Unacceptable Encumbrances required to be removed by Seller in
accordance with the preceding sentence), Buyer may terminate this Agreement and
all Companion Agreements by delivering notice thereof in writing to Seller by
the earliest to occur of (i) the Closing Date, (ii) five (5) days after Seller’s
written notice to Buyer of Seller’s intent to not cure one or more of such
Unacceptable Encumbrances, or (iii) ten (10) days after the Unacceptable
Encumbrance Notice, in the event Seller does not timely respond thereto,
whereupon the Deposit shall be returned to Buyer, without the consent or joinder
of Seller being required and notwithstanding any instructions to the contrary
which might be provided by Seller.

6. SECTION 1031 EXCHANGE. Seller may convey the Property as part of a tax
deferred exchange for the benefit of Seller pursuant to Section 1031 of the
Internal Revenue Code. With respect thereto, Seller may assign all of Seller’s
contract rights and obligations hereunder to an exchange accommodation
titleholder or a qualified intermediary, as part of, and in furtherance of, such
tax deferred exchange. Seller shall have the right to direct the application of
the portion of the Deposit allocable to the Property held by the Escrow Agent to
the Qualified Intermediary as directed by the Qualified Intermediary as part of
the exchange. Buyer agrees to assist and cooperate in such exchange for the
benefit of Seller at no cost, expense or liability to Buyer and without
reduction or alteration of the rights of Buyer under this Agreement; and Buyer
further agrees to execute any and all documents (subject to the reasonable
approval of Buyer’s legal counsel) as are reasonably necessary in connection
with such exchange at Seller’s sole expense provided that Buyer shall not be
required to undertake any liability or obligation in so doing and provided that
such exchange does not extend the Closing Date. As part of such exchange, Seller
shall convey the Property directly to Buyer and Buyer shall not be obligated to
acquire or convey any other property as part of such exchange. Further, in order
for Seller’s owners/partners to accomplish a Section 1031 exchange, Seller may,
immediately prior to Closing, assign this Agreement to such related parties,
pursuant to an instrument of assignment in form reasonably satisfactory to
Buyer, pursuant to which such assignee assumes Seller’s obligations under this
Agreement. Notwithstanding the foregoing, Seller shall remain liable for all
obligations hereunder notwithstanding such assignment. Seller shall indemnify,
hold harmless and defend Buyer from and against any and all claims, demands,
causes of action, liabilities, losses, costs, damages and expenses (including
reasonable attorneys’ fees and expenses and court costs incurred in defending
any such claim or in enforcing this indemnity) that may be incurred by Buyer and
arising out of Buyer’s participation in such exchange for the benefit of Seller,
which obligation shall survive the Closing. Notwithstanding the foregoing,
should Seller fail to effect a tax deferred exchange as contemplated in this
Section 6 for any reason, then the sale by Seller of the Property shall be
consummated in accordance with terms and conditions of this Agreement just as
though the provisions of this Section 6 had been omitted from this Agreement,
except that Buyer shall be reimbursed and indemnified from resulting costs and
expenses as provided in this Section. Nothing contained in this Section 6 shall
release Seller of any of its obligations or

 

10



--------------------------------------------------------------------------------

liabilities under this Agreement, whether accruing before, at or after Closing,
nor shall anything contained in this Section 6 impose any liability or
obligation on Buyer with respect to the tax consequences of this transaction to
Seller.

7. REPRESENTATIONS AND WARRANTIES OF SELLER; SELLER’S AUTHORITY.

A. Representations of the Seller. Seller represents and warrants to Buyer the
following:

1. The Seller has been duly organized and is validly existing as a limited
partnership under the laws of the State of Florida and is, if required,
qualified to transact business in the state where the Land is located, Seller
has the full right and authority to enter into this Agreement and to sell the
Property pursuant hereto and to consummate or cause to be consummated the
transactions contemplated herein. The person signing this Agreement on behalf of
Seller is authorized to do so. Neither the execution and delivery of this
Agreement nor any other documents executed and delivered, or to be executed and
delivered, by Seller in connection with the transactions described herein, will
violate any provision of Seller’s organizational documents or of any agreements,
regulations, or laws to or by which Seller is bound. This Agreement has been
duly authorized, executed and delivered by Seller, is a valid and binding
obligation of Seller and is enforceable against Seller in accordance with its
terms subject to (i) applicable bankruptcy, insolvency, reorganization,
moratorium and other laws affecting the rights of creditors generally; and
(ii) the exercise of judicial discretion in accordance with general principles
of equity.

2 Seller has obtained all consents and permissions (if any) related to the
transactions herein contemplated and required under any covenant, agreement,
encumbrance, law or regulation by which Seller is bound.

3. There is no existing or pending (or to Seller’s knowledge threatened)
litigation affecting Seller or the Property except: NONE.

4. The list of tenants, as shown in the rent roll (the “Rent Roll”) attached
hereto as Schedule 9 (which rent roll is true, correct, and complete in all
material respects) is a true and complete list of tenants leasing space in the
Property and all security deposits under the Leases in effect as of the
Effective Date. Seller has provided a true, complete and correct copy of its
standard form of lease and has made available to Buyer at the Real Property true
and correct copies of all Leases. Except as set forth in the Rent Roll or the
Unpaid Charges Report (provided to Buyer), neither Seller nor any tenant is in
default under any of the Leases. Except as otherwise set forth in the Rent Roll,
Prepaid Rent Report or the Prepaid Rent Liability Report (A) all of the Leases
are in full force and effect in accordance with their respective terms; (B) no
tenant has paid rent more than thirty (30) days in advance; and (C) there are no
tenant inducement costs payable to or for the benefit of any tenant under the
Leases, nor is any tenant entitled to any free rent or abated rent except as set
forth in the Sitelink lease files and manual lease files made available to Buyer
during the Due Diligence Period. There are no oral understandings or side
agreements with any tenant under any Lease that have not been reduced to writing
and which are not set forth among the Leases.

 

11



--------------------------------------------------------------------------------

5. Seller has not received written notice from any governmental agency of any
violation by Seller of and Seller has no actual knowledge that the Property or
the use thereof is currently in violation of any law, rule or regulation
affecting the Property, or the current use, occupation or condition thereof,
which has not been cured except for a written code violation for required power
washing or painting of back side perimeter wall between the Property and
Plantation Racquet Club (for which Seller is in the process of arranging a time
with the Plantation Racquet Club to complete the washing or painting), but same
shall be cured by Seller as of Closing to Buyer’s sole satisfaction.

6. All of the Service Contracts provided to the Buyer are current and in good
standing, and that there are no service contracts other than those set forth on
Schedule 2 hereto, and, to Seller’s actual knowledge, (i) all such Service
Contracts are in full force and effect, (ii) Seller is not in breach of, or
default under, any such Service Contract, (iii) no other party to any such
Service Contract is in breach thereof or default thereunder; and (iv) Seller has
not received any written notice from any party asserting that Seller is in
default under any such Service Contract (which default remains uncured).

7. Seller has no knowledge of, and has not received, with respect to the
Property, written notice from any governmental authority regarding, any change
to the zoning classification, any condemnation proceedings or proceedings to
widen or realign any street or highway adjacent to the Property or that
otherwise affects the Land or the Improvements.

8. Seller is not a “foreign person,” “foreign partnership,” “foreign trust” or
“foreign estate” as those terms are defined in Section 1445 of the Internal
Revenue Code.

9. To the best of Seller’s knowledge, (i) there are no Hazardous Conditions
affecting the Property, (ii) no Hazardous Materials have been deposited on the
Property or removed from the Property, (iii) there are no underground storage
tanks located on or under the Property, and (iv) the Property is in compliance
with all Environmental Laws. During Seller’s ownership of the Property there
have been no, and there are no pending or to Seller’s actual knowledge,
threatened claims, complaints, notices, or requests for information received by
Seller with respect to any alleged violation of any Environmental Law with
respect to the Property.

As used in this Agreement:

(a) “Environmental Law” shall mean: (i) the Comprehensive Environmental
Response, Compensation, and Liability Act (42 U.S.C. §§ 9601 et seq.), as
amended; (ii) the Solid Waste Disposal Act, as amended by the Resource
Conservation and Recovery Act (42 U.S.C. §§ 6901 et seq.), as amended; (iii) the
Emergency Planning and Community Right to Know Act (42 U.S.C. §§ 11001 et seq.),
as amended; (iv) the Clean Air Act (42 U.S.C. §§ 7401 et seq.), as amended;
(v) the Clean Water Act (33 U.S.C. §§ 1251 et seq.), as amended; (vi) the Toxic
Substances Control Act (15 U.S.C. §§ 2601 et seq.), as amended; (vii) the
Hazardous Materials Transportation Act (49 U.S.C. §§ 1801 et seq.), as amended;
(viii) the Federal Insecticide, Fungicide and Rodenticide Act (7 U.S.C. §§ 136
et seq.), as amended; (ix) the Safe Drinking Water Act (42 U.S.C. §§ 300f

 

12



--------------------------------------------------------------------------------

et seq.), as amended; (x) any state, county, municipal or local statutes, laws
or ordinances similar or analogous to the Buyer statutes listed in parts
(i) – (ix) of this Section (a); (xi) any amendments to the statutes, laws or
ordinances listed in parts (i) – (x) of this Section 1(a), regardless of whether
the same are in existence on the date hereof; (xii) any rules, regulations,
guidelines, directives, orders or the like adopted pursuant to or to implement
the statutes, laws, ordinances and amendments listed in parts (i) – (xi) of this
Section (a); and (xiii) any other law, statute, ordinance, amendment, rule,
regulation, guideline, directive, order or the like relating to environmental,
health or safety matters.

(b) “Governmental Authorities” shall mean any board, bureau, commission,
department or body of any municipal, township, county, city, state or federal
governmental unit, or any subdivision thereof, having or acquiring jurisdiction
over any of the Property or the ownership, management, operation, use or
improvement thereof.

(c) “Hazardous Conditions” shall mean the presence on, in or about the Property
(including ground water) of Hazardous Materials, the concentration, condition,
quantity, location or other characteristic of which fails to comply with the
standards applicable, relevant or appropriate under applicable Environmental
Laws.

(d) “Hazardous Material” shall mean any chemical, substance, waste, material,
equipment or fixture defined as or deemed hazardous, toxic, a pollutant, a
contaminant, or otherwise regulated under any Environmental Law, including but
not limited to, petroleum and petroleum products, waste oil, halogenated and
non-halogenated solvents, PCBs, asbestos and asbestos containing materials,
except for non-material amounts stored in approved containers.

10. Neither Seller nor any of Seller’s affiliates, nor, to the knowledge of
Seller, any of their respective brokers or other agents acting in any capacity
in connection with the transactions contemplated by this Agreement, is or will
be (a) conducting any business or engaging in any transaction or dealing with
any person appearing on the U.S. Treasury Department’s OFAC list of prohibited
countries, territories, “specifically designated nationals” or “blocked person”
(each, a “Prohibited Person”) (which lists can be accessed at the following web
address: http://www.ustreas.gov/offices/enforcement/ofac/), including the making
or receiving of any contribution of funds, goods or services to or for the
benefit of any such Prohibited Person; (b) engaging in certain dealings with
countries and organizations designated under Section 311 of the USA PATRIOT Act
as warranting special measures due to money laundering concerns; (c) dealing in,
or otherwise engaging in any transaction relating to, any property or interests
in property blocked pursuant to Executive Order No. 13224 dated September 24,
2001, relating to “Blocking Property and Prohibiting Transactions With Persons
Who Commit, Threaten to Commit, or Support Terrorism”; (d) a foreign shell bank
or any person that a financial institution would be prohibited from transacting
with under the USA PATRIOT Act; or (e) engaging in or conspiring to engage in
any transaction that evades or avoids, or has the purpose of evading or
avoiding, or attempting to violate, any of the

 

13



--------------------------------------------------------------------------------

prohibitions set forth in (i) any U.S. anti-money laundering law, (ii) the
Foreign Corrupt Practices Act, (iii) the U.S. mail and wire fraud statutes,
(iv) the Travel Act, (v) any similar or successor statutes or (vi) any
regulations promulgated under the foregoing statutes;

11. Seller is not (and, throughout the period transactions are occurring
pursuant to this Agreement, will not be) an entity deemed to hold plan assets of
any “employee benefit plan” as defined in Section 3(3) of ERISA that is subject
to Title I of ERISA or “plan” as defined in and subject to Section 4975 of the
Code pursuant to 29 C.F.R. Section 2510.3-101, as modified by Section 3(42) of
ERISA. None of the transactions contemplated by this Agreement are in violation
of any statutes applicable to Seller that regulate investments of, and fiduciary
obligations with respect to, governmental plans and that are similar to the
provisions of Section 406 of ERISA or Section 4975 of the Code. As used herein,
“ERISA” means the United States Employee Retirement Income Security Act of 1974,
as amended;

12. Each insurance policy maintained by Seller with respect to the Property is
in full force and effect and all premiums due thereunder have been paid, and
Seller has received no notice from any insurance company alleging any claim that
there are defects or inadequacies in any portion of the Property.

13. The tangible personal property that comprises the Property is owned by
Seller free and clear of all liens and other existing financing except those
that will be paid off at Closing;

14. Seller has no knowledge of any pending real property tax petitions relating
to the Property;

15. Seller has not granted, and has no knowledge of, any option, right of first
refusal, right of first opportunity, or other similar option or right, in favor
of any person or entity to acquire any interest in any portion of the Property;

16. Except for those tenants in possession of the Property under written leases
for space in the Property, as shown on the Rent Roll, there are no parties in
possession of, or claiming any possession to, any portion of the Property;

17. At Closing there will be no unpaid bills or claims in connection with any
repair of the Property by or on behalf of Seller that could result in the filing
of a lien against the Property;

18. To the best of Seller’s knowledge, the Seller Deliverables are true, correct
and complete in all material respects;

19. Seller has not received any written or verbal notice or request from any
insurance company or board of fire underwriters (or any organization exercising
functions similar thereto) requesting the performance of any work or alterations
with respect to the Property, except those as to which Seller has completed
remedial action which has been formally accepted as sufficient by such authority
or insurer;

 

14



--------------------------------------------------------------------------------

20. There are no employment agreements of any kind to which Seller is a party,
including union or collective bargaining agreements, which will be binding on
Buyer after the Closing;

21. Seller has no knowledge of any material defects in the drainage systems,
foundations, roofs, walls, superstructures, plumbing, air conditioning and
heating equipment, electrical wiring, boilers, hot water heaters or other
portions of the Property, except for the following: None;

22. To the best of Seller’s knowledge, and without investigation or inquiry, the
Improvements are free from the presence or suspected presence of any form of
mold, including those producing mycotoxins, specifically including, but not
limited to, Aspergillus, Penicillium, and Stachybotry.

23. To the best of Seller’s knowledge, Seller has obtained all necessary
certificates, licenses and other approvals, governmental and otherwise,
necessary for the operation of the Property and the conduct of its business and
all required zoning, building code, land use, environmental and other similar
permits or approvals, all of which are in full force and effect as of the date
hereof and not subject to revocation, suspension, forfeiture or modification;
and additionally, the Property is legally compliant and conforming with all
applicable zoning laws, rules and regulations. However, Buyer acknowledges that
some minor improvements or repairs may have been made to the Property without
permits.

B. Seller represents and warrants that all of the representations and warranties
of Seller set forth in this Agreement are true and correct in all respects at
the date of this Agreement, and (except as disclosed in writing by Seller to
Buyer at or before Closing and approved in writing by Buyer), all shall be
deemed to be repeated at, and as of the Closing Date, and shall be true and
correct in all respects as at the Closing Date, and the accuracy of such
representations and warranties shall be a condition of the Buyer’s obligation to
close hereunder.

C. As used in this Agreement, the phrase “to the knowledge of Seller” or phrases
of similar import mean and are limited to the actual current knowledge, without
duty of inquiry or investigation, of Stephen Block and Jeffrey Pechter
(collectively, the “Representing Parties”) and not to any constructive knowledge
of the foregoing individuals or of Seller or any affiliates thereof, or to any
officer, agent, representative, or employee of Seller or any affiliates thereof.
Seller represents and warrants that the Representing Parties are familiar with
the day to day operations of the Property, and are the individuals within the
Seller’s business organization that are most familiar with such operations of
the Property.

D. AS IS/WHERE IS. EXCEPT AS EXPRESSLY PROVIDED IN THIS AGREEMENT OR IN THE
DOCUMENTS DELIVERED AT CLOSING, SELLER HAS NOT MADE ANY REPRESENTATIONS AND/OR
WARRANTIES REGARDING THE PROPERTY, AND, EXCEPT AS EXPRESSLY SET FORTH IN THIS
AGREEMENT OR IN THE DOCUMENTS DELIVERED AT CLOSING, BUYER SHALL, AT CLOSING,
ACCEPT THE PROPERTY IN “AS IS” CONDITION, WITH ALL FAULTS, AND WITHOUT ANY

 

15



--------------------------------------------------------------------------------

OTHER REPRESENTATIONS OR WARRANTIES OF ANY KIND, WHETHER AS TO MERCHANTABILITY,
OR FITNESS FOR A PARTICULAR PURPOSE, OR OTHERWISE. EXCEPT AS EXPRESSLY SET FORTH
IN THIS AGREEMENT OR IN THE DOCUMENTS DELIVERED AT CLOSING, NO REPRESENTATIONS
OR WARRANTIES HAVE BEEN MADE OR ARE MADE AND NO RESPONSIBILITY HAS BEEN OR IS
ASSUMED BY SELLER OR BY ANY PARTNER, OFFICER, PERSON, FIRM, AGENT OR
REPRESENTATIVE ACTING OR PURPORTING TO ACT ON BEHALF OF SELLER AS TO THE
CONDITION OR REPAIR OF THE PROPERTY OR THE VALUE, EXPENSE OF OPERATION, OR
INCOME POTENTIAL THEREOF OR AS TO ANY OTHER FACT OR CONDITION WHICH HAS OR MIGHT
AFFECT THE PROPERTY OR THE CONDITION, REPAIR, VALUE, EXPENSE OF OPERATION OR
INCOME POTENTIAL OF THE PROPERTY OR ANY PORTION THEREOF. THE PARTIES AGREE THAT
ALL UNDERSTANDINGS AND AGREEMENTS HERETOFORE MADE BETWEEN THEM OR THEIR
RESPECTIVE AGENTS OR REPRESENTATIVES ARE MERGED IN THIS AGREEMENT AND THE
SCHEDULES AND EXHIBITS HERETO ANNEXED, WHICH ALONE FULLY AND COMPLETELY EXPRESS
THEIR AGREEMENT, AND THAT THIS AGREEMENT HAS BEEN ENTERED INTO AFTER FULL
INVESTIGATION, OR WITH THE PARTIES SATISFIED WITH THE OPPORTUNITY AFFORDED FOR
INVESTIGATION, NEITHER PARTY RELYING UPON ANY STATEMENT OR REPRESENTATION BY THE
OTHER UNLESS SUCH STATEMENT OR REPRESENTATION IS SPECIFICALLY EMBODIED IN THIS
AGREEMENT OR THE EXHIBITS ANNEXED HERETO. THIS PROVISION SHALL SURVIVE CLOSING.

E. All of the representations and warranties of Seller set forth in this
Agreement shall survive the Closing for a period of six (6) months following
Closing (“Survival Period”); except with respect to any claims relating to
intentional misrepresentation or fraud by Seller or any employee or agent
thereof, to which no such limitation shall apply.

F. Covenants of Seller. Seller hereby covenants with Buyer, until the Closing or
earlier termination of this Agreement, as follows:

1. Seller shall operate and maintain the Property in a commercially reasonable
manner generally consistent with the manner in which Seller has operated and
maintained the Property prior to the date hereof.

2. Seller shall continue its efforts to negotiate new leases for unrented
storage units on the Property and/or Lease renewals for storage units on the
Property. Except for amendments or leases entered into pursuant to renewal
notices mailed prior to the execution of this Agreement, unless Buyer agrees
otherwise in writing, any new leases or renewals of existing leases for such
storage units entered into by Seller after the Effective Date until the Closing
or earlier termination of this Agreement shall be on Seller’s standard lease
form for the Property. In all cases, Seller shall set rent rates, concessions
and other terms of occupancy in a commercially reasonable manner, and Seller
shall only enter into new leases or renewals in the ordinary course of business
taking into account Seller’s then-current good faith evaluation of market
conditions. Each such new lease or renewal entered into by Seller shall
constitute a “Lease” for purposes of this Agreement.

 

16



--------------------------------------------------------------------------------

3. Seller shall keep the Improvements insured against loss or damage (including
rental loss) by fire and all risks covered by the Seller’s insurance that is
currently in force, provided that Seller may make adjustments in Seller’s
insurance coverage for the Property which are consistent with Seller’s general
insurance program for Seller’s other self-storage properties as in effect from
time to time.

4 Seller shall perform the landlord’s obligations to the tenants under the
Leases and enforce the obligations of the tenants under the Leases, in each case
in accordance with the current management standards of Seller for its
self-storage properties.

5. Seller shall not remove any tangible Personal Property except as may be
required for necessary repair or replacement (which repair and replacement shall
be of equal quality and quantity as existed as of the time of the removal), or
otherwise in accordance with current inventory and management standards of
Seller for its self-storage properties.

6. Seller shall not, without Buyer’s prior written consent in each instance
(which consent will not be unreasonably withheld, conditioned or delayed), amend
or terminate any of the Service Contracts, except as provided for in this
Agreement, nor enter into any contract or agreement that will be an obligation
affecting the Property or binding on Buyer after the Closing, except that
(i) Seller may enter into, amend or enforce (including enforcement by
termination) Service Contracts in the ordinary course of business as reasonably
necessary for the continued operation and maintenance of the Property, provided
any new Service Contracts are terminable without cause or penalty on thirty
(30) days’ notice, and (ii) Seller may conduct leasing activity in accordance
with its normal course of business.

8. REPRESENTATIONS AND WARRANTIES OF BUYER.

A. Buyer’s Representations. Buyer represents and warrants to Seller the
following:

1. Buyer has been duly organized and is validly existing as a Delaware limited
liability company under the laws of the State of Delaware, and is or will be
prior to the Closing qualified to transact business in the state where the Land
is located. Buyer has the full right and authority to enter into this Agreement
and to purchase the Property pursuant hereto and to consummate or cause to be
consummated the transactions contemplated herein. The person signing this
Agreement on behalf of Buyer is authorized to do so. Neither the execution and
delivery of this Agreement nor any other documents executed and delivered, or to
be executed and delivered, by Buyer in connection with the transactions
described herein, will violate any provision of Buyer’s organizational documents
or of any agreements, regulations, or laws to or by which Buyer is bound. This
Agreement has been duly authorized, executed and delivered by Buyer, is a valid
and binding obligation of Buyer and is enforceable against Buyer in accordance
with its terms subject to (i) applicable bankruptcy, insolvency, reorganization,
moratorium, and other laws affecting the rights of creditors generally; and
(ii) the exercise of judicial discretion in accordance with general principles
of equity.

 

17



--------------------------------------------------------------------------------

2. Buyer has obtained all consents and permissions (if any) related to the
transactions herein contemplated and required under any covenant, agreement,
encumbrance, law or regulation by which Buyer is bound.

3. To Buyer’s knowledge, there is no action, suit, arbitration, administrative
or judicial administrative proceeding, or unsatisfied order or judgment pending
or threatened against Buyer or the transaction contemplated by this Agreement,
which, if adversely determined, could individually or in the aggregate have a
material adverse effect on Buyer’s ability to consummate the transaction
contemplated herein

4. Buyer is not (i) an “employee benefit plan” within the meaning of
Section 3(3) of the Employee Retirement Income Security Act of 1974, as amended
(“ERISA”), (ii) a “governmental plan” under Section 3(32) of ERISA, (iii) any
plan described in Section 4975 of the Internal Revenue Code, or (iv) an entity
whose underlying assets include “plan assets” by reason of the application of
the ERISA “plan assets” regulation (29 C.F.R. 2510.3-101).

5. PATRIOT ACT AND RELATED MATTERS REPRESENTATIONS: Buyer hereby represents,
warrants, covenants and agrees, as of the date hereof and as of the Closing
Date, as follows:

(a) Buyer is familiar with the source of funds for the purchase price of the
Property and represents that all such funds are and will be derived from
legitimate business activities within the United States of America and/or from
loans from a banking or financial institution chartered or organized within the
United States of America. To the extent Seller is required to obtain such
information in order to comply with applicable law, regulation or official
government request, and to the extent providing such information does not
violate applicable law, regulation or official government request, Buyer agrees
to provide to Seller such documents, certifications or other evidence as may be
reasonably requested from time to time by Seller, confirming the source of funds
for the Purchase Price (and that such funds derived from legitimate business
activities).

(b) Buyer has been in compliance in all material respects for the last five
years and will continue to be in compliance in all material respects through the
Closing Date with (a) the PATRIOT Act, Pub. L. No. 107-56, the Bank Secrecy Act,
31 U.S.C. § 5311 et seq., the Money Laundering Control Act of 1986, and laws
relating to the prevention and detection of money laundering in 18 U.S.C.
§§ 1956 and 1957; (b) the Export Administration Act (50 U.S.C. §§ 2401-2420),
the International Emergency Economic Powers Act (50 U.S.C. § 1701, et seq.), the
Arms Export Control Act (22 U.S.C. §§ 2778-2994), the Trading With The Enemy Act
(50 U.S.C. app. §§ 1-44), and 13 U.S.C. Chapter 9; (c) the Foreign Asset Control
Regulations contained in 31 C.F.R., Subtitle B, Chapter V; and (d) any other
civil or criminal federal or state laws, regulations, or orders of similar
import.

 

18



--------------------------------------------------------------------------------

(c) None of the Buyer Parties (as defined below) is now or shall at any time
until the Closing Date be a person who has been listed on (a) the Specially
Designated Nationals and Blocked Persons List contained in Appendix A to 31
C.F.R., Subtitle B, Part V; (b) the Denied Persons List, the Entity List, and
the Unverified Parties List maintained by the United States Department of
Commerce; (c) the List of Terrorists and List of Debarred Parties maintained by
the United States Department of State; and (d) any other similar list maintained
by any federal or state agency or pursuant to any Executive Order of the
President of the United States of America. “Buyer Parties” means, collectively,
(A) Buyer, (B) its executive officers, directors, managers, agents and
employees, (C) its shareholders, members, partners, and other investors, or any
other person that owns or controls Buyer, and (D) any entity on whose behalf
Buyer acts.

6. BUYER ACKNOWLEDGES THAT IT HAS INSPECTED OR WILL FULLY INSPECT THE PROPERTY
AND INVESTIGATE ALL MATTERS RELEVANT THERETO AND, WITH RESPECT TO THE CONDITION
OF THE PROPERTY, AND EXCEPT AS EXPRESSLY SET FORTH IN THIS AGREEMENT OR IN THE
DOCUMENTS DELIVERED AT CLOSING, WILL RELY SOLELY UPON THE RESULTS OF BUYER’S OWN
INSPECTIONS OR OTHER INFORMATION OBTAINED OR OTHERWISE AVAILABLE TO BUYER,
RATHER THAN ANY INFORMATION THAT MAY HAVE BEEN PROVIDED BY THE SELLER TO BUYER.
BUYER ACKNOWLEDGES THAT IT AND ITS REPRESENTATIVES (INCLUDING ENVIRONMENTAL
CONSULTANTS, ARCHITECTS AND ENGINEERS) HAVE BEEN OR ARE TO BE AFFORDED THE RIGHT
AND OPPORTUNITY TO ENTER UPON THE REAL PROPERTY AND TO MAKE SUCH INSPECTIONS OF
THE REAL PROPERTY AND MATTERS RELATED THERETO, INCLUDING THE CONDUCT OF SOIL,
ENVIRONMENTAL AND ENGINEERING TESTS, AS BUYER AND ITS REPRESENTATIVES DESIRE,
SUBJECT TO THE PROVISIONS OF SECTION 4 OF THIS AGREEMENT. BUYER REPRESENTS THAT
IT IS KNOWLEDGEABLE IN REAL ESTATE MATTERS AND THAT UPON COMPLETION OF THE
INSPECTIONS CONTEMPLATED OR PERMITTED BY THIS AGREEMENT, BUYER WILL HAVE MADE
ALL OF THE INVESTIGATIONS AND INSPECTIONS BUYER DEEMS NECESSARY IN CONNECTION
WITH ITS PURCHASE OF THE PROPERTY, AND THAT, EXCEPT AS EXPRESSLY SET FORTH IN
THIS AGREEMENT OR IN THE DOCUMENTS DELIVERED AT CLOSING, APPROVAL BY BUYER OF
SUCH INSPECTIONS OR FAILURE TO TERMINATE THIS AGREEMENT PURSUANT TO THE TERMS
HEREOF WILL BE DEEMED TO BE APPROVAL OF BUYER WITHOUT RESERVATION OF ALL ASPECTS
OF THIS TRANSACTION, INCLUDING BUT NOT LIMITED TO THE PHYSICAL CONDITION OF THE
REAL PROPERTY. THIS PROVISION SHALL SURVIVE CLOSING.

B. Buyer represents and warrants to Seller that all of the representations and
warranties of Buyer set forth in this Agreement shall be true and correct in all
respects at the date of this Agreement, and (except as disclosed in writing by
Buyer at or before Closing and approved in writing by Seller), all shall be
deemed to be repeated at, and as of the Closing Date, and shall be true and
correct in all respects as at the Closing Date.

 

19



--------------------------------------------------------------------------------

C. All of the representations and warranties of Buyer set forth in this
Agreement shall survive the Closing for a period of six (6) months.

9. CLOSING DATE. Unless this Agreement is terminated as provided herein, the
closing of the transactions described herein (“Closing”) shall occur on the
twentieth (20th) day following the expiration of the Due Diligence Period or if
said 20th day is on a weekend or holiday, then on the next business day (the
“Closing Date”). Notwithstanding the above, the Closing Date shall be scheduled
in order to permit compliance with the requirements set forth in Paragraph 10
below. Further, in the event the Closing Date falls on a day in May that is
other than the first (1st) day of that month, at Seller’s election, the Closing
Date may be changed so that it occurs on June 1. However, if the Closing Date
falls on a date in June that is other than the 1st day of the month, the Seller
shall not be permitted to move the date and closing shall occur on the actual
Closing Date. At the Closing, $4,000,000.00 of the Deposit shall be applied
against the Purchase Price under this Agreement and the Companion Agreements, as
set forth on Exhibit “B” attached hereto. The balance of the Deposit, in the
amount of $2,000,000.00, plus accrued interest, shall then be applied to the
deposit for the purchase and sale agreement described on Exhibit “C” attached
hereto (the “Asheville Contract”).

10. LOAN DEFEASANCE

The Buyer acknowledges that the Property is or may be presently encumbered by a
deed of trust lien securing a loan on the Property subject to certain defeasance
requirements necessary in order to obtain a release of the deed of trust and
other documents encumbering the Property. The defeasance process requires that
the borrower deliver a minimum of thirty (30) days’ prior written notice of its
intent to defease the loan. Seller and Buyer hereunder agree that they will
cooperate to coordinate Closing hereunder with standard three (3) consecutive
business day closing process under the defeasance of such loans with the third
day of such three (3) day period being the date of closing hereunder; provided,
that the foregoing shall not be construed in any manner to accelerate the
Closing Date to be a date prior to a date that Buyer has approved or is required
to close hereunder, and the closing of this Agreement and all of the Companion
Agreements shall nevertheless occur on the same date. Nothing contained in this
Section 10 shall in any manner affect Seller’s obligation under Section 5(F)(a)
above to remove all mortgage or deed of trust liens from the Property at
Closing.

11. CLOSING DOCUMENTS.

A. At the time of Closing, Seller shall deliver (or shall have delivered to the
Escrow Agent as noted below) the following duly executed documents:

1. Two (2) business days prior to Closing, a special warranty deed (the “Deed”),
conveying the Property to the Buyer, subject only to the Permitted Exceptions,
in the forms attached hereto as Schedule 4.

2. Two (2) business days prior to Closing, two counterparts of an assignment of
personal property, service contracts, warranties and leases, in the form
attached hereto as Schedule 6 and by this reference made a part hereof, duly
executed by Seller, pursuant to which

 

20



--------------------------------------------------------------------------------

(i) Seller shall convey the tangible Personal Property, the Intangible Property,
the Warranties, the Licenses and Permits, the Books and Records and the Plans
and Specs to Buyer, and (ii) Seller shall assign to Buyer, and Buyer shall
assume from and after the date of Closing, Seller’s interest in and to the
Leases and Designated Service Contracts, as amended or supplemented pursuant to
this Agreement (the “Bill of Sale and Assignment”);

3. Two (2) business days prior to Closing, a notice, countersigned with Buyer
(the “Tenant Notice”) in the form of Schedule 7 attached hereto, which Buyer
shall send to each tenant under each of the Leases informing such tenant of the
sale of the Property and of the assignment to Buyer of Seller’s interest in, and
obligations under, the Leases (including, if applicable any security deposits)
and directing that all rent and other sums payable after the Closing under each
such Lease shall be paid as set forth in the notice.

4. Two (2) business days prior to Closing, a certificate (“Seller’s Closing
Certificate”), dated as of the date of Closing and duly executed by Seller, in
the form of Schedule 8 attached hereto, stating that the representations and
warranties of Seller contained in Section 7 of this Agreement are true and
correct in all respects as of the date of Closing.

5. Two (2) business days prior to Closing, such evidence as the Title Company
may reasonably require as to the authority of the person or persons executing
documents on behalf of Seller;

6. Two (2) business days prior to Closing, an affidavit duly executed by Seller
stating that Seller is not a “foreign person” as defined in the Federal Foreign
Investment in Real Property Tax Act of 1980 and the 1984 Tax Reform Act and a
title insurance affidavit and GAP Indemnity, if required by the Title Company,
duly executed by Seller or a representative of Seller, in form and content
reasonably satisfactory to Seller and the Title Company;

7. To Buyer, at the Property, possession of the Leases together with such
leasing and property files and records which are material in connection with the
continued operation, leasing and maintenance of the Property, all to the extent
not previously delivered; together with a copy of the Rent Roll for the Property
dated not more than two (2) Business Days prior to Closing showing all
categories of information shown in the rent roll attached hereto as Schedule 9,
certified by Seller to be true, correct and complete in all material respects;

8 Possession and occupancy of the Property, subject to the Permitted Exceptions;

9. A Seller’s closing statement evidencing the transaction contemplated by this
Agreement.

10. Evidence of the termination of any and all management agreements affecting
the Property, effective as of the Closing Date, and duly executed by Seller and
the property manager.

 

21



--------------------------------------------------------------------------------

11. The Title Policy, issued by the Title Company, in the form required by this
Agreement and subject only to the Permitted Exceptions; provided that in the
event the Title Policy is not available at Closing, then the Title Company shall
provide Buyer at Closing, at Buyer’s option, with either (i) a “marked title
commitment”, committing to issue the Title Policy in the form required by this
Agreement, or (ii) a proforma owner’s title policy, with the Title Policy to be
delivered to Buyer as promptly after Closing as reasonably possible.

12. Any and documents required to transfer to Buyer or its designee the URL and
website www.mindfulstorage.com

B. At the time of Closing, (or at the time noted below), Buyer shall deliver the
following to the Escrow Agent:

1. The full amount of the Purchase Price as increased or decreased by prorations
and adjustments as herein provided, prior to the Closing Date, in immediately
available federal funds wire transferred to Escrow Agent’s escrow account, and
deliver to Escrow Agent instructions to immediately release the full amount of
the Purchase Price, as increased or decreased by prorations and adjustments as
herein provided, to Seller, contemporaneously with the consummation of the
transaction contemplated hereby;

2. Two (2) business days prior to Closing, join Seller in the execution of all
counterparts of the Bill of Sale and Assignment and the Tenant Notice. In
connection with the Tenant Notice, immediately after Closing, Buyer shall
deliver to each and every tenant of the Property under a Lease thereof a signed
statement acknowledging Buyer’s receipt and responsibility for each tenant’s
security deposit (to the extent credited or delivered by Seller to Buyer at
Closing), if any, all in compliance with and to the extent required by the
applicable law. The provisions of this sub-section shall survive Closing;

3. Two (2) business days prior to Closing, such evidence as the Title Company
may reasonably require as to the authority of the person or persons executing
documents on behalf of Buyer;

4. Two (2) business days prior to Closing, a certificate dated as of the date of
Closing and duly executed by Buyer, in the form of Schedule 8 attached hereto
(but for Buyer),stating that the representations and warranties of Buyer
contained in Section 8 of this Agreement are true and correct in all respects as
of the date of Closing;

5. Two (2) business days prior to Closing, information for 1099-S Report Filing
in accordance with Section 6045 of the Code. Pursuant to Section 6045 of the
Code, the Escrow Agent is hereby designated to be the person responsible for
complying with such reporting requirements;

6. A Buyer’s closing statement evidencing the transaction contemplated by this
Agreement.

 

22



--------------------------------------------------------------------------------

C. Seller and Buyer shall each deliver to the other such other documents or
instruments as shall be reasonably required by such party, its counsel or the
Title Company to consummate the transaction contemplated herein and/or, with
respect to Seller, to cause the issuance of the policy of title insurance
without the so-called “standard exceptions” which, in all events, shall not
increase such party’s liability hereunder or decrease such party’s rights
hereunder.

12. ADJUSTMENTS AT CLOSING.

A. All income and expenses in connection with the operation of the Property
shall be apportioned, as of 11:59 p.m. (Eastern time) on the day prior to the
Closing Date, as if Buyer were vested with title to the Property during the
entire Closing Date, such that, except as otherwise expressly provided to the
contrary in this Agreement, Seller shall have the benefit of income and the
burden of expenses for the day preceding the Closing Date and the Buyer shall
have the benefit of income and the burden of expenses for the Closing Date and
thereafter. Items (1)-(6) below will be prorated at Closing utilizing the
information available to Seller and Buyer on the day preceding the Closing Date,
such that Seller and Buyer shall be able to finalize the closing statements on
such date in time sufficient for Buyer to wire the closing proceeds to the Title
Company prior to the Closing Date. A post-closing “true-up” shall take place
within thirty (30) days of the Closing Date to adjust the prorations of said
items (1), (3), (4),(5) and (6) below. Such prorated items shall include the
following:

1. rents paid for the month of Closing, if any, based on the amount collected
for the current month. The term “rents” as used in this Agreement includes all
payments received from tenants under the Leases other than (a) refundable
deposits, which shall be treated as set forth in Section 12 (B)(1), and (b) the
following items, which may be retained by Seller if received prior to Closing:
(i) application fees, (ii) reimbursement payments, (iii) late charges, (iv) pet
and cleaning charges, and (v) termination payments;

2. ad valorem taxes and assessments levied against the Property (including
personal property taxes on the tangible Personal Property), which shall be
prorated as set forth in Section 12 (B)(2) hereof;

3. payments or amounts due under the Service Contracts elected to be retained by
the Buyer. To the extent any rebate, concession or commission payable to Seller
under any such Service Contract has accrued before Closing but has not been paid
to Seller, Seller shall be entitled to pursue payment of such amount from the
applicable service provider under any such Service Contract. Seller shall
retain, without proration, any signing bonus or similar payments received by
Seller before Closing;

4. gas, electricity, water and other utility charges for which Seller is liable,
if any, such charges to be apportioned at Closing on the basis of the most
recent meter reading occurring prior to Closing or the most recent utility bill
received by Seller, as applicable, including, without limitation, water charges
not yet due and payable to such utility provider at Closing,; and

 

23



--------------------------------------------------------------------------------

5. property owners association fees reflected of record and any other operating
expenses or other items pertaining to the Property which are customarily
prorated between a buyer and a seller in comparable commercial transactions in
the area in which the Property is located.

6. rents under cell tower and billboard leases, if any.

The agreements set forth in this Section 12A shall survive the Closing for a
period of 30 days.

Notwithstanding anything contained in the foregoing provisions:

B. 1. At Closing, (a) Seller shall credit the account of Buyer with an amount
equal to all prepaid rents and refundable security deposits under the Leases
(together with any interest accrued thereon only if interest is specifically
required to be paid thereon under applicable law or under the terms of a
specific Lease), and (b) Buyer shall credit to the account of Seller an amount
equal to all refundable cash or other deposits posted with utility companies
serving the Property or, at either party’s option, Buyer shall contract directly
with the utility companies and Seller shall be entitled to receive and retain
such refundable cash and deposits; provided that Buyer and Seller will cooperate
so that utility service to the Property is not interrupted.

2. Any ad valorem taxes for the current year paid at or prior to Closing shall
be prorated based upon the amounts actually paid for the current tax year. If
all taxes and assessments for the current tax year have not been paid before
Closing, then Seller shall be charged at Closing an amount equal to that portion
of such taxes and assessments which relates to the period before Closing (with
the greatest discount amount to be used for early payment) and Buyer shall pay
the taxes and assessments prior to their becoming delinquent. Any such
apportionment made with respect to a tax year for which the tax rate or assessed
valuation, or both, have not yet been fixed shall be based upon 110% of the tax
for the immediately preceding year (with the greatest discount amount applied).
No post-Closing re-proration for such taxes shall take place. Any refunds
generated from appeal of ad valorem taxes for year(s) prior to the current year
shall remain the property of Seller and paid to Seller by Buyer, if and to the
extent received by Buyer.

3. As to gas, electricity and other utility charges referred to in Section 12
(A)(4) above, Seller may upon notice to Buyer provided at least two (2) days
prior to Closing, elect to pay one or more of all of such items accrued to the
Closing Date directly to the person or entity entitled thereto, and to the
extent Seller so elects and the utility company agrees to look solely to Seller
for payment of any such item accrued prior to the Closing Date, such item shall
not be apportioned hereunder, and Seller’s obligation to pay such item with
respect to the period prior to Closing directly in such case shall survive the
Closing.

4. The tangible Personal Property is included in this sale, without further
charge.

 

24



--------------------------------------------------------------------------------

5. Unpaid and delinquent rent collected by Seller after the date of Closing
shall be delivered to Buyer within fifteen (15) days after the receipt thereof.
If the Closing shall occur before all rents have actually been paid for the
month in which the Closing occurs, the apportionment of such rents shall be upon
the basis of such rents actually received by Seller, with Buyer receiving the
portion of all such rentals and other amounts attributable to the period from
and after Closing, which proration obligation expressly shall survive Closing,
and shall occur within ten (10) business days following Closing. For a period of
thirty (30) days following Closing, if any rents which are delinquent as of
Closing are actually received by Buyer, in good funds, all such amounts shall
first be applied to post-closing rents and other amounts due to Buyer for the
period from and after Closing, and the balance shall be paid by Buyer to Seller
within thirty (30) days following Buyer’s receipt thereof, to the extent, and
only to the extent of any rental delinquencies owed by any such tenant to Seller
for the period prior to Closing. Notwithstanding the foregoing provisions of
this Section 12(B)(5), all rentals that are received by Buyer more than thirty
(30) days following Closing shall be retained by Buyer, and Seller shall have no
rights with respect thereto.

6. No management fees shall be prorated at Closing.

The provisions of this Section 12 (B) shall survive Closing.

C. Post-Closing Adjustments. Any proration which must be estimated at Closing
and any error in the calculation of adjustments shall be reprorated subsequent
to Closing with appropriate credits to be given based upon reprorated
adjustments, provided, however, that the adjustments (except if errors are
caused by misrepresentations) shall be final upon expiration of thirty (30) days
after Closing. Taxes shall not be reprorated except in the event of an error.

D. Employees. Seller shall be responsible for, and shall make arrangements for
payment of, all amounts due for Seller’s or Seller’s management company’s
employees, if any, including but not limited to salaries, accrued vacation pay,
withholding and payroll taxes, and other benefits.

E. Responsibility for Payment. It is the intention of the parties hereto that
Seller shall be responsible for the payment of all costs of operating the
Property which accrued prior to the Closing Date and that Buyer shall be
responsible for the payment of all such costs which accrue on or after the
Closing Date.

13. POSSESSION. Buyer shall have possession and occupancy of the Property from
and after the date of Closing. After the execution of this Agreement, Buyer may,
subject to the prior notice and Seller accompaniment provisions set forth in
Section 4A hereof, enter upon the Property and have reasonable access to the
Seller’s property and rent file information stored onsite, at reasonable times
and upon prior notice to the Seller until Closing; provided that all such
entries shall not unreasonably interfere with the Seller’s ongoing management
operations, or with tenants on the Property.

14. BROKER’S COMMISSION AND OTHER FEES. Seller and Buyer each represent to the
other that there are no fees or commissions due as a result of their employment
of any broker,

 

25



--------------------------------------------------------------------------------

with the exception that any fees due to Jefferies LLC will be paid by Seller,
and Seller hereby agrees to indemnify, defend and hold harmless Buyer therefrom.
Each Party hereby agrees to indemnify, protect and defend and hold harmless the
other Party and their respective partners, members, managers, affiliates and
advisors from and against any and all losses, claims, damages, and costs
(including court costs and reasonable attorneys’ fees) incurred by any of them
in connection with a claim for a commission or finder’s fee by any third party,
to the extent arising out of or resulting from any agreement, arrangement or
understanding alleged to have been made by such party or on such party’s behalf
with any broker or finder in connection with this Agreement or the transaction
contemplated hereby. This Section 14 shall survive the Closing or any earlier
termination of this Agreement.

15. RISK OF LOSS. If prior to the Closing all of the Real Property or any
Material (as defined below) portion thereof is destroyed or damaged or if the
Real Property or any Material portion thereof shall be subjected to a bona fide
threat of condemnation or becomes the subject of any proceedings, judicial,
administrative or otherwise, with respect to the taking by eminent domain or
condemnation, Seller shall within two (2) days of learning of any such event,
notify Buyer thereof. In such event, Buyer shall have the option to:
(i) terminate this Agreement upon written notice to Seller, in which event the
portion of the Deposit allocable to the Property, as set forth on Exhibit “B”
hereto, shall be returned to Buyer, without the consent or joinder of Seller
being required and notwithstanding any instructions to the contrary which might
be provided by Seller, and, thereafter, this Agreement shall be deemed to be
null, void and of no further force and effect other than those obligations which
expressly survive a termination of this Agreement; or (ii) accept title to the
Real Property with no adjustment of the Purchase Price and upon the Closing,
Seller shall assign, transfer and set over to Buyer all of the right, title and
interest of Seller in and to any awards that have been or that may thereafter be
made for any such taking, or Seller shall assign, transfer and set over to Buyer
any insurance proceeds that may have been or that may thereafter be made for any
such damage or destruction giving Buyer a credit at Closing for any deductible
under such policies as well as the amount of any uninsured loss. Should the
Buyer elect option (i) above to terminate this Agreement as a result of material
loss or taking, the provision set forth in Section 40 hereof that such
termination applies to all Companion Agreements shall not apply, and such
termination shall apply, solely to this Agreement, and all other Companion
Agreements shall continue in full force and effect. In the event this Agreement
is terminated pursuant to the provisions of this paragraph: (i) same shall not
violate the conditions set forth in Paragraph 40 herein and the remainder of the
Companion Agreements shall proceed to Closing; and (ii) the Seller’s retention
and operating of the Property as a result of the termination shall not be deemed
to violate any non-compete provisions contained herein.

In the event an immaterial part of the Real Property is damaged, destroyed or
taken, this Agreement shall remain in full force and effect with no adjustment
of the Purchase Price and upon the Closing, Seller shall assign, transfer and
set over to Buyer all of the right, title and interest of Seller in and to any
awards that have been or that may thereafter be made for any such taking, and
Seller shall assign, transfer and set over to Buyer any insurance proceeds that
may have been or that may thereafter be made for any such damage or destruction
giving Buyer a credit at Closing for any deductible under such policies as well
as the amount of any uninsured loss.

 

26



--------------------------------------------------------------------------------

A “Material” part of the Real Property shall be deemed to have been damaged,
destroyed or taken if (i) the financial impact of such casualty on the value of
the Property is reasonably likely to exceed ten percent (10%) of the Purchase
Price, or (ii) with respect to a casualty, the cost to repair any casualty
equals or exceeds $150,000, as estimated by an engineer or architect reasonably
acceptable to Seller and Buyer, or (iii) with respect to a condemnation, such
condemnation affects parking, access to the Property or otherwise materially or
adversely affects the continued operation of the Property as a self-storage
facility (herein, a “Material Condemnation”). An “immaterial” part of the Real
Property shall be deemed to have been damaged, destroyed or taken if (i) the
financial impact of such casualty on the value of the Property is reasonably
likely to equal ten percent (10%) of the Purchase Price or less, or (ii) with
respect to a casualty, the cost to repair any casualty is less than $150,000, as
estimated by an engineer or architect reasonably acceptable to Seller and Buyer,
or (iii) with respect to a condemnation, any such condemnation or taking is
other than a Material Condemnation. Seller shall have no additional obligation
if such insurance proceeds or condemnation awards are insufficient to repair
such damage.

16. ASSIGNMENT. Neither party may assign its rights hereunder to any other
person or entity without the prior written consent of the other party, which
consent shall not be unreasonably withheld or delayed, except that Buyer may
assign its rights hereunder to an entity owned or controlled by or under common
control with the original Buyer; provided that the original Buyer shall not be
released from its obligations hereunder and Buyer shall give Seller written
notice of such assignment not less than five (5) business days prior to Closing.
Notwithstanding anything contained in this Agreement to the contrary, Buyer
shall be entitled to assign this Agreement, without Seller’s consent, to (i) an
affiliate of Buyer, (ii) an entity in which SS Growth Operating Partnership,
L.P., a Delaware limited partnership, Strategic Storage Growth Trust, Inc., a
Maryland corporation, Strategic Storage Operating Partnership II, L.P., a
Delaware limited partnership and/or Strategic Storage Trust II, Inc., a Maryland
corporation, has a direct or indirect ownership interest, (iii) a real estate
investment trust of which Buyer or an affiliate of Buyer is the external
advisor, or (iv) a Delaware statutory trust of which Buyer or an affiliate of
Buyer is the signatory trustee.

 

27



--------------------------------------------------------------------------------

17. NOTICE. All notices given pursuant to any provisions of this Agreement shall
be in writing and shall be effective only if delivered personally, sent by a
national over-night carrier, or sent by telecopy, to the addresses set forth
below. Any such notice shall be deemed to have been given (i) on the date of
receipt, if personally delivered, (ii) if sent by overnight courier, on the
first business day after being deposited into the custody of such overnight
courier, addressed to such party at the address specified below, and (iii) if
sent by telecopy, on the date delivered by facsimile to the respective numbers
specified below, provided confirmation of facsimile is received and further
provided any such facsimile notice shall be sent by one of the other permitted
methods of providing notice on the next succeeding business day. The addresses
of the parties for all notices are as follows (unless changed by similar notice
in writing given by the particular party whose address is to be changed):

 

To Buyer:    SST II Acquisitions, LLC    111 Corporate Drive, Suite 120   
Ladera Ranch, CA 92694    Attn: H. Michael Schwartz    Phone: (949) 429-6600   
Fax: (949) 429-6606 with copies to:    SST II Acquisitions, LLC    8235 Douglas
Avenue, #815    Dallas, Texas 75225    Attn: Wayne Johnson    Phone: (214)
217-9797    Fax: (949) 429-6606;    and    Mastrogiovanni Mersky & Flynn, P.C.
   2001 Bryan Street, Suite 1250    Dallas, Texas 75201    Attn: Charles Mersky,
Esq.    Phone: (214) 922-8800    Fax: (214) 922-8801 To Seller:    Nob Hill
Storage Limited Partnership    c/o Mindful Management LLC    Attn: Jeffrey
Pechter and Stephen Block    280 NE 2nd Avenue    Delray Beach, Florida 33444   
Phone: (561) 357-0121    Fax: (561) 357-0141 With a copy to:    Baritz & Colman
LLP    Attn: Nancy B. Colman, Esq.    1075 Broken Sound Parkway NW, Suite 102   
Boca Raton, Florida 33487    Phone: (561) 864-5100    Fax: (561) 864-5101 To
Escrow Agent:    First American Title Insurance Company    Attn: Yessie A.
Gonzalez, Senior Commercial Escrow Officer    2121 Ponce de Leon Boulevard,
Suite 710    Coral Gables, Florida 33134    Phone: 305-908-6253    Fax: (866)
908-6012

 

28



--------------------------------------------------------------------------------

18. CONFIDENTIALITY.

(A) Buyer acknowledges that it has had and prior to Closing will have access to
certain confidential information of the Seller, including client and supplier
lists, operational policies and methods, marketing plans, and other confidential
information with respect to Seller and the Seller’s business and assets
(collectively, “Confidential Information”). Confidential Information includes
not only written information but also information transferred electronically or
by any other means. Buyer agrees, at all times from the date hereof and all
times thereafter through Closing, to, and shall cause its affiliates, officers,
directors, employees and agents to: (a) treat and hold as confidential (and not
disclose or provide access to any person to or use), any Confidential
Information; and (b) if Buyer or any such affiliate, officer, director, employee
or agent becomes legally compelled to disclose any such Confidential
Information, provide the Seller with prompt written notice of such requirement
so that the Seller may seek a protective order or other remedy. Further, from
the date hereof through Closing, Buyer and/or its affiliates and principals
shall not disclose the terms or existence of this Agreement or the sale and
purchase hereunder in any manner whatsoever, whether by press releases, public
announcement or otherwise without Seller’s written consent. Buyer acknowledges
and agrees that the Seller’s remedies at law for any breach or threatened breach
of this paragraph may be inadequate, and that in addition to such remedies, the
Seller shall be entitled to equitable relief, including injunctive relief and
specific performance, in the event of any such breach or threatened breach
without the need to demonstrate that monetary damages are inadequate. Buyer
understands Seller has endeavored to include in the Confidential Information
those materials which it believes to be reliable and relevant for the purpose of
Buyer evaluating whether or not to proceed to Closing. However, Buyer
acknowledges that neither the Seller (except as may be otherwise expressly set
forth herein) or Jefferies LLC (on Seller’s behalf) nor any of their respective
directors, officers, employees, agents or outside advisors makes any
representation or warranty as to the accuracy or completeness of the
Confidential Information and, subject to Seller’s representations and warranties
set forth herein, such persons shall have no liability to Buyer resulting from
any use of the Confidential Information. Further, other than with respect to
Seller’s representations and warranties set forth in this Agreement, Buyer
affirmatively waives any claim it might have against either the Seller, its
principals, agents, officers, directors, affiliates, advisors and/or Jefferies
LLC in connection with the Confidential Information. Buyer acknowledges that,
subject to Seller’s representations and warranties set forth herein, the
Confidential Information is/was offered as a guide only and that Buyer is/was
solely responsible for independently verifying any Confidential Information
provided. Buyer agrees that due and adequate consideration has been given for
this waiver and that the waiver is a material inducement to Seller entering into
this agreement. In the event of any conflict between the terms contained herein
and the original Non-Disclosure/Confidentiality Agreement signed between the
parties, the provisions contained herein shall control. This provision shall
survive Closing.

(B) Seller and Buyer hereby covenants and agrees that, at all times after the
Effective Date and continuing after the Closing, unless consented to in writing
by the other party (which consent may be granted or withheld in the sole
discretion of such party), no press release or other public disclosure
concerning this transaction may be made by either party which discloses the
Purchase Price or any other economic terms of this transaction, and Seller and
Buyer agrees to use best efforts to prevent disclosure of any such restricted
information by any third party.

 

29



--------------------------------------------------------------------------------

(C) Notwithstanding the foregoing, (i) Buyer or Seller shall be entitled to make
disclosures concerning this Agreement and materials provided hereunder to its
lenders, attorneys, accountants, employees, agents and other service
professionals as may be reasonably necessary in furtherance of the transactions
contemplated hereby, (ii) Buyer shall be entitled to make disclosures concerning
this transaction and materials provided hereunder to its potential debt and
equity sources; (iii) Seller shall be entitled to make disclosures concerning
this transaction to its current lenders in connection with any defeasance or
yield maintenance; and to any partners or members of Seller; and (iii) Buyer and
Seller shall be entitled to make such disclosures concerning this Agreement and
materials provided hereunder as may be necessary to comply with (a) any court
order, (b) the directive of any applicable governmental authority, or (c) any
applicable securities law, rule and/or regulation.

The provisions of this Section 18 shall survive Closing or any termination of
this Agreement.

19. SELLER ONGOING OPERATIONS. Prior to the Closing Date, Seller shall continue
to fulfill all of its obligations under the terms of the Leases and the Service
Contracts and the Seller shall maintain, repair, manage and operate the Property
in substantially the same condition and manner as the Property is now
maintained, repaired, managed and operated, and in accordance with the standards
of a professional property manager for the kind and type of self-storage
facility project in the area where the Property is located. Until Closing, the
Seller will continue to keep the Property insured in the amounts and with the
coverages as of the date hereof.

20. DEFAULT.

A. If Buyer fails or refuses to perform in accordance with the terms of this
Agreement, the Seller shall provide Buyer with written notice of such default
with specificity, and the Buyer shall have five (5) business days from receipt
of such notice to cure such default, and if the default is monetary in nature,
the Buyer shall have one two (2) business days from receipt of such notice to
cure such default. No notice shall be required with respect to Buyer’s failure
to timely close as and when required under this Agreement. Any default by Buyer
beyond the aforementioned cure period, or Buyer’s failure to timely close, shall
result in the Deposit being forfeited to Seller as liquidated damages, which
shall be Seller’s sole and exclusive remedy. In that regard, Seller acknowledges
and agrees that (i) the Deposit is a reasonable estimate of, and bears a
reasonable relationship to, the damages suffered and costs incurred by Seller as
a result of having subjected the Property to the terms of this Agreement;
(ii) the actual damages suffered and costs incurred by Seller as a result of
such failure of Buyer to close under this Agreement would be extremely difficult
and impractical to determine; (iii) Buyer seeks to limit its liability under
this Agreement to the amount of the Deposit in the event this Agreement is
terminated and the transaction contemplated by this Agreement does not close due
to a default of Buyer under this Agreement; and (iv) the Deposit shall be and
constitute valid liquidated damages. In the event of such termination, this
Agreement shall become null and void other than the provisions which expressly
survive Closing or termination of this Agreement.

B. If Seller fails or refuses to perform in accordance with the terms of this
Agreement, within five (5) business days following Seller’s receipt of written
notice from Buyer regarding a default by Seller hereunder (except that no such
notice and cure period shall be

 

30



--------------------------------------------------------------------------------

applicable with respect to Seller’s failure to timely close as and when required
under this Agreement) Buyer shall have the right, to either: (i) seek
enforcement of this Agreement by decree of specific performance, and if specific
performance is granted, Seller shall reimburse Buyer for its costs and expenses
(including without limitation reasonable attorneys’ fees and disbursements); or
(ii) terminate this Agreement, in which event (a) the Deposit shall be returned
to Buyer, (b) Seller shall reimburse Buyer for all out of pocket expenses
incurred by Buyer and/or any affiliate of Buyer in connection with this
Agreement (including without limitation, all fees, costs or expenses incurred by
Buyer in connection with the financing of its intended acquisition of the
Property, such as loan deposits, commitment fees, rate lock fees and similar
lender expenses), and (c) this Agreement shall be deemed null, void, and of no
further force or effect between the parties other than any obligations which
expressly survive a termination of this Agreement,. Notwithstanding the
foregoing, if specific performance of Seller’s obligation to convey the Property
is not available to Buyer due to an intentional act of Seller, or, if upon the
exercise of its right to specific performance, Buyer would not receive
substantially the benefit of its bargain due to an intentional act by Seller,
then in either such case, in addition to terminating this Agreement and
receiving the return of the Deposit, Buyer may seek actual damages.

C. In no event shall either party be entitled to any remedies or damages for
breach of this Agreement, except as set forth hereinabove. In no event shall any
party be entitled to punitive or consequential damages for the breach of this
Agreement.

21. DISCLAIMERS AND WAIVERS

A. No Reliance on Documents. EXCEPT FOR THE EXPRESS REPRESENTATIONS AND
WARRANTIES SET FORTH IN SECTION 7 HEREOF AND IN THE CLOSING DOCUMENTS, SELLER
MAKES NO REPRESENTATION OR WARRANTY AS TO THE TRUTH, ACCURACY OR COMPLETENESS OF
ANY MATERIALS, DATA OR INFORMATION DELIVERED BY SELLER TO BUYER IN CONNECTION
WITH THE TRANSACTION CONTEMPLATED HEREBY. BUYER ACKNOWLEDGES AND AGREES THAT ALL
MATERIALS, DATA AND INFORMATION DELIVERED BY SELLER TO BUYER IN CONNECTION WITH
THE TRANSACTION CONTEMPLATED HEREBY ARE PROVIDED TO BUYER AS A CONVENIENCE ONLY
AND THAT ANY RELIANCE ON OR USE OF SUCH MATERIALS, DATA OR INFORMATION BY BUYER
SHALL BE AT THE SOLE RISK OF BUYER, EXCEPT AS OTHERWISE EXPRESSLY STATED HEREIN.
WITHOUT LIMITING THE GENERALITY OF THE FOREGOING, SUBJECT TO SELLER’S
REPRESENTATIONS AND WARRANTIES SET FORTH IN THIS AGREEMENT AND IN THE DOCUMENTS
DELIVERED AT CLOSING, BUYER ACKNOWLEDGES AND AGREES THAT (A) ANY ENVIRONMENTAL
OR OTHER REPORT WITH RESPECT TO THE PROPERTY WHICH IS DELIVERED BY SELLER TO
BUYER SHALL BE FOR GENERAL INFORMATIONAL PURPOSES ONLY, (B) BUYER SHALL NOT HAVE
ANY RIGHT TO RELY ON ANY SUCH REPORT DELIVERED BY SELLER TO BUYER, BUT RATHER
WILL RELY ON ITS OWN INSPECTIONS AND INVESTIGATIONS OF THE PROPERTY AND ANY
REPORTS COMMISSIONED BY BUYER WITH RESPECT THERETO, AND (C) NEITHER SELLER, ANY
AFFILIATE OF SELLER NOR THE PERSON OR ENTITY WHICH PREPARED ANY SUCH REPORT
DELIVERED BY SELLER TO BUYER SHALL HAVE ANY LIABILITY TO BUYER FOR ANY
INACCURACY IN OR OMISSION FROM ANY SUCH REPORT.

 

31



--------------------------------------------------------------------------------

Disclaimers. EXCEPT FOR THE EXPRESS REPRESENTATIONS AND WARRANTIES OF SELLER SET
FORTH IN SECTION 7 HEREOF AND IN THE CLOSING DOCUMENTS, BUYER UNDERSTANDS AND
AGREES THAT SELLER IS NOT MAKING AND HAS NOT AT ANY TIME MADE ANY WARRANTIES OR
REPRESENTATIONS OF ANY KIND OR CHARACTER, EXPRESSED OR IMPLIED, WITH RESPECT TO
THE PROPERTY, INCLUDING, BUT NOT LIMITED TO, ANY WARRANTIES OR REPRESENTATIONS
AS TO HABITABILITY, MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE, TITLE
(OTHER THAN SELLER’S LIMITED OR SPECIAL WARRANTY OF TITLE TO BE SET FORTH IN THE
DEED), ZONING, TAX CONSEQUENCES, LATENT OR PATENT PHYSICAL OR ENVIRONMENTAL
CONDITION, UTILITIES, OPERATING HISTORY OR PROJECTIONS, VALUATION, GOVERNMENTAL
APPROVALS, THE COMPLIANCE OF THE PROPERTY WITH APPLICABLE LAWS, THE ABSENCE OR
PRESENCE OF HAZARDOUS MATERIALS OR OTHER TOXIC SUBSTANCES (INCLUDING WITHOUT
LIMITATION MOLD OR ANY MOLD CONDITION) COMPLIANCE WITH ENVIRONMENTAL LAWS OR
ACCESS LAWS, THE TRUTH, ACCURACY OR COMPLETENESS OF THE PROPERTY DOCUMENTS OR
ANY OTHER INFORMATION PROVIDED BY OR ON BEHALF OF SELLER TO BUYER, OR ANY OTHER
MATTER OR THING REGARDING THE PROPERTY. BUYER ACKNOWLEDGES AND AGREES THAT UPON
CLOSING SELLER SHALL SELL AND CONVEY TO BUYER AND BUYER SHALL ACCEPT THE
PROPERTY “AS IS, WHERE IS, WITH ALL FAULTS”, EXCEPT TO THE EXTENT EXPRESSLY
PROVIDED OTHERWISE IN THIS AGREEMENT OR IN THE DOCUMENTS DELIVERED AT CLOSING.
BUYER HAS NOT RELIED AND WILL NOT RELY ON, AND SELLER IS NOT LIABLE FOR OR BOUND
BY, ANY EXPRESSED OR IMPLIED WARRANTIES, GUARANTIES, STATEMENTS, REPRESENTATIONS
OR INFORMATION PERTAINING TO THE PROPERTY OR RELATING THERETO (INCLUDING
SPECIFICALLY, WITHOUT LIMITATION, PROPERTY INFORMATION PACKAGES DISTRIBUTED WITH
RESPECT TO THE PROPERTY) MADE OR FURNISHED BY SELLER, THE MANAGER OF THE
PROPERTY, OR ANY REAL ESTATE BROKER OR AGENT REPRESENTING OR PURPORTING TO
REPRESENT SELLER, TO WHOMEVER MADE OR GIVEN, DIRECTLY OR INDIRECTLY, ORALLY OR
IN WRITING, UNLESS SPECIFICALLY SET FORTH IN THIS AGREEMENT OR IN THE DOCUMENTS
DELIVERED AT CLOSING.

BUYER REPRESENTS TO SELLER THAT BUYER HAS CONDUCTED, OR WILL CONDUCT PRIOR TO
CLOSING, SUCH INVESTIGATIONS OF THE PROPERTY, INCLUDING BUT NOT LIMITED TO, THE
PHYSICAL AND ENVIRONMENTAL CONDITIONS THEREOF, AS BUYER DEEMS NECESSARY TO
SATISFY ITSELF AS TO THE CONDITION OF THE PROPERTY AND THE EXISTENCE OR
NONEXISTENCE OR CURATIVE ACTION TO BE TAKEN WITH RESPECT TO ANY HAZARDOUS
MATERIALS OR TOXIC SUBSTANCES ON OR DISCHARGED FROM THE PROPERTY OR WITH RESPECT
TO ACCESS LAWS, AND WILL RELY

 

32



--------------------------------------------------------------------------------

SOLELY UPON SAME AND NOT UPON ANY INFORMATION PROVIDED BY OR ON BEHALF OF SELLER
OR ITS AGENTS OR EMPLOYEES WITH RESPECT THERETO, OTHER THAN SUCH
REPRESENTATIONS, WARRANTIES AND COVENANTS OF SELLER AS ARE EXPRESSLY SET FORTH
IN THIS AGREEMENT OR IN THE DOCUMENTS DELIVERED AT CLOSING. UPON CLOSING, BUYER
SHALL ASSUME THE RISK THAT ADVERSE MATTERS, INCLUDING BUT NOT LIMITED TO,
DESIGN, CONSTRUCTION DEFECTS, ADVERSE PHYSICAL OR ENVIRONMENTAL CONDITIONS, OR
NONCOMPLIANCE WITH ACCESS LAWS, MAY NOT HAVE BEEN REVEALED BY BUYER’S
INVESTIGATIONS, AND BUYER, UPON CLOSING, SUBJECT TO SELLER’S REPRESENTATIONS AND
WARRANTIES SET FORTH IN THIS AGREEMENT OR IN THE DOCUMENTS DELIVERED AT CLOSING,
SHALL BE DEEMED TO HAVE WAIVED, RELINQUISHED AND RELEASED SELLER (AND SELLER’S
AND ITS PARTNERS’ RESPECTIVE OFFICERS, DIRECTORS, SHAREHOLDERS, EMPLOYEES,
AFFILIATES AND AGENTS) FROM AND AGAINST ANY AND ALL CLAIMS, DEMANDS, CAUSES OF
ACTION (INCLUDING CAUSES OF ACTION IN TORT OR UNDER ANY ENVIRONMENTAL LAW),
LOSSES, DAMAGES, LIABILITIES, FINES, PENALTIES (WHETHER BASED ON STRICT
LIABILITY OR OTHERWISE), COSTS AND EXPENSES (INCLUDING ATTORNEYS’ FEES AND COURT
COSTS) OF ANY AND EVERY KIND OR CHARACTER, KNOWN OR UNKNOWN, WHICH BUYER MIGHT
HAVE ASSERTED OR ALLEGED AGAINST SELLER (AND SELLER’S AND ITS PARTNERS’
RESPECTIVE OFFICERS, DIRECTORS, SHAREHOLDERS, EMPLOYEES, AFFILIATES AND AGENTS)
AT ANY TIME BY REASON OF OR ARISING OUT OF ANY LATENT OR PATENT CONSTRUCTION
DEFECTS OR PHYSICAL CONDITIONS, VIOLATIONS OF ANY APPLICABLE LAWS (INCLUDING,
WITHOUT LIMITATION, ANY ENVIRONMENTAL LAWS OR ACCESS LAWS) AND ANY AND ALL OTHER
ACTS, OMISSIONS, EVENTS, CIRCUMSTANCES OR MATTERS REGARDING THE PROPERTY. THE
FOREGOING SHALL NOT BE INTERPRETED TO WAIVE ANY CLAIM OF BUYER WITH RESPECT TO
ANY BREACH BY SELLER OF ANY EXPRESS REPRESENTATIONS AND WARRANTIES MADE BY
SELLER THAT EXPRESSLY SURVIVE CLOSING AS SET FORTH HEREIN OR IN THE DOCUMENTS
DELIVERED AT CLOSING.

BUYER AGREES THAT SHOULD ANY INVESTIGATION, CLEANUP, REMEDIATION OR REMOVAL OF
HAZARDOUS SUBSTANCES OR OTHER ENVIRONMENTAL CONDITIONS (INCLUDING WITHOUT
LIMITATION ANY MOLD OR MOLD CONDITION) ON OR RELATED TO THE PROPERTY BE REQUIRED
AFTER THE DATE OF CLOSING, SELLER SHALL HAVE NO LIABILITY TO BUYER TO PERFORM OR
PAY FOR SUCH INVESTIGATION, CLEAN-UP, REMOVAL OR REMEDIATION, AND BUYER
EXPRESSLY WAIVES AND RELEASES ANY CLAIM TO THE CONTRARY. BUYER FURTHER AGREES
THAT SHOULD ANY INVESTIGATION OR CURATIVE ACTION ON OR RELATED TO THE PROPERTY
BE REQUIRED AFTER THE DATE OF CLOSING UNDER ANY ACCESS LAWS, SELLER SHALL HAVE
NO LIABILITY TO BUYER TO PERFORM OR PAY FOR SUCH INVESTIGATION OR CURATIVE
ACTION AND BUYER

 

33



--------------------------------------------------------------------------------

EXPRESSLY WAIVES AND RELEASES ANY CLAIM TO THE CONTRARY. THE FOREGOING SHALL NOT
BE INTERPRETED TO WAIVE ANY BREACH BY SELLER OF ANY EXPRESS REPRESENTATIONS AND
WARRANTIES MADE BY SELLER HEREIN THAT EXPRESSLY SURVIVE CLOSING PURSUANT HERETO
OR OF ANY REPRESENTATIONS OR WARRANTIES SET FORTH IN THE DOCUMENTS DELIVERED AT
CLOSING.

BUYER REPRESENTS AND WARRANTS THAT THE TERMS OF THE RELEASE CONTAINED HEREIN AND
ITS CONSEQUENCES HAVE BEEN COMPLETELY READ AND UNDERSTOOD BY BUYER, AND BUYER
HAS HAD THE OPPORTUNITY TO CONSULT WITH, AND HAS CONSULTED WITH, LEGAL COUNSEL
OF BUYER’S CHOICE WITH REGARD TO THE TERMS OF THIS RELEASE. BUYER ACKNOWLEDGES
AND WARRANTS THAT BUYER’S EXECUTION OF THIS RELEASE IS FREE AND VOLUNTARY.

B. The term “Access Laws” means the Americans With Disabilities Act, the Fair
Housing Act, the Rehabilitation Act and other federal laws and all applicable
state, regional, county, municipal and other local laws, regulations and
ordinances governing access to handicapped or disabled persons or the
construction or design of residential dwelling units, places of public
accommodation, or common areas which are at or on the Property.

C. Seller and Buyer acknowledge that the provisions of this Section 21 are an
integral part of the transactions contemplated in this Agreement and a material
inducement to Seller to enter into this Agreement and that Seller would not
enter into this Agreement but for the provisions of this Section 21. Seller and
Buyer agree that the provisions of this Section 21 shall survive Closing or any
termination of this Agreement.

22. MODIFICATIONS. This Agreement cannot be changed orally, and no agreement
shall be effective to waive, change, modify or discharge it in whole or in part
unless such agreement is in writing and is signed by the parties against whom
enforcement of any waiver, change, modification or discharge is sought.
Signatures inscribed on the signature pages of this Agreement or any formal
amendment which are transmitted by telecopy or email transmission (e.g., PDF
files) shall be valid and effective to bind the party so signing. Each party
agrees to promptly deliver to the other party an executed original of this
Agreement or any such formal amendment with its actual signature, but a failure
to do so shall not affect the enforceability of this Agreement or any such
formal amendment, it being expressly agreed that each party to this Agreement or
any formal amendment shall be bound by its own telecopied or emailed signature
and shall accept the telecopied or emailed signature of the other party to this
Agreement or any formal amendment.

23. CALCULATION OF TIME PERIODS. Unless otherwise specified, in computing any
period of time described in this Agreement, the day of the act or event after
which the designated period of time begins to run is not to be included and the
last day of the period so computed is to be included, unless such last day is a
Saturday, Sunday or legal holiday under the laws of the State in which the
Property is located, in which event the period shall run until the end of the
next day which is neither a Saturday, Sunday or legal holiday. The final day of
any such period shall be deemed to end at 5:00 p.m., Eastern Time.

 

34



--------------------------------------------------------------------------------

24. SUCCESSORS AND ASSIGNS. Subject to the limitations of assignment as provided
for herein, the terms and provisions of this Agreement are to apply to and bind
the permitted successors and assigns of the parties hereto.

25. ENTIRE AGREEMENT. This Agreement, including the Schedules attached hereto
contain the entire agreement between the Parties pertaining to the subject
matter hereof and fully supersede all prior written or oral agreements and
understandings between the Parties pertaining to such subject matter.

26. FURTHER ASSURANCES. Each Party agrees that it will without further
consideration execute and deliver such other documents and take such other
action, whether prior or subsequent to Closing, as may be reasonably requested
by the other party to consummate more effectively the purposes or subject matter
of this Agreement. Without limiting the generality of the foregoing, Buyer
shall, if requested by Seller, execute acknowledgments of receipt with respect
to any materials delivered by Seller to Buyer with respect to the Property. The
provisions of this Section 26 shall survive Closing.

27. COUNTERPARTS. This Agreement may be executed in identical counterparts, and
all such executed counterparts shall constitute the same agreement. It shall be
necessary to account for only one such counterpart in proving this Agreement.

28. SEVERABILITY. If any provision of this Agreement is determined by a court of
competent jurisdiction to be invalid or unenforceable, the remainder of this
Agreement shall nonetheless remain in full force and effect.

29. APPLICABLE LAW. This Agreement is performable in the state in which the
Property is located and shall in all respects be governed by, and construed in
accordance with, the substantive federal laws of the United States and the laws
of such state. Seller and Buyer hereby irrevocably submit to the jurisdiction of
any state or federal court sitting in the state and judicial district in which
the Property is located in any action or proceeding arising out of or relating
to this Agreement and hereby irrevocably agree that all claims in respect of
such action or proceeding shall be heard and determined in a state or federal
court sitting in the state and judicial district in which the Property is
located. Buyer and Seller agree that the provisions of this Section 29 shall
survive the Closing of the transaction contemplated by this Agreement.

30. NO THIRD PARTY BENEFICIARY. The provisions of this Agreement and of the
documents to be executed and delivered at Closing are and will be for the
benefit of Seller and Buyer only and are not for the benefit of any third party,
and accordingly, no third party shall have the right to enforce the provisions
of this Agreement or of the documents to be executed and delivered at Closing.

31. SELLER’S ACCESS TO RECORDS AFTER CLOSING. Buyer shall reasonably cooperate
with Seller for a period of two (2) years after Closing (or such lesser period
as Buyer

 

35



--------------------------------------------------------------------------------

may own the Property) to make available Buyer’s property records, as Seller may
reasonably request, in case of Seller’s need in response to any legal
requirement, tax audit, tax return preparation, securities law filing, or
litigation threatened or brought against Seller, by allowing Seller and its
agents or representatives access, upon reasonable advance notice (which notice
shall identify the nature of the information sought by Seller), at all
reasonable times to examine and make copies, at Seller’s expense, of any and all
instruments, files and records which predate the Closing; provided, however,
that nothing contained in this Section shall require Buyer to retain any files
or records for any particular period of time. This Section 31 shall survive
Closing.

32. CAPTIONS. The section headings appearing in this Agreement are for
convenience of reference only and are not intended, to any extent and for any
purpose, to limit or define the text of any section or any subsection hereof.

33. CONSTRUCTION. The parties acknowledge that the parties and their counsel
have reviewed and revised this Agreement and that the normal rule of
construction to the effect that any ambiguities are to be resolved against the
drafting party shall not be employed in the interpretation of this Agreement or
any schedules or amendments hereto.

34. TERMINATION OF AGREEMENT. It is understood and agreed that if either Buyer
or Seller terminates this Agreement pursuant to a right of termination granted
hereunder, such termination shall operate to relieve Seller and Buyer from all
obligations under this Agreement, except for such obligations as are
specifically stated herein to survive the termination of this Agreement.

35. SURVIVAL. The provisions of the following Sections of this Agreement shall
survive Closing and shall not be merged into the execution and delivery of the
Deed (4(C), 7(E), 8(C), 11(B)(2), 12(A), 12(B), 14, 18, 21, 26, and any other
provisions contained herein that by their terms survive the Closing (the
“Obligations Surviving Closing”). Except for the Obligations Surviving Closing,
all representations, warranties, covenants and agreements contained in this
Agreement shall be merged into the instruments and documents executed and
delivered at Closing. The Obligations Surviving Closing shall survive the
Closing; provided, however, that the representations and warranties of Seller
contained in Section 7, as updated by Seller’s Closing Certificate, and the
representations and warranties of Buyer contained in Section 8, shall survive
for the periods set forth herein.

36. TIME OF ESSENCE. Time is of the essence with respect to this Agreement.

37. COVENANT NOT TO RECORD. Buyer shall not record this Agreement or any
memorandum or other evidence thereof other than in connection with a specific
performance suit. Any such prohibited recording shall constitute a material
default hereunder on the part of Buyer.

38. LIMITATION OF SELLER’S LIABILITY. Buyer shall have no recourse against any
of the past, present or future, direct or indirect, shareholders, partners,
members, managers, principals, directors, officers, agents, incorporators,
affiliates or representatives of Seller or its

 

36



--------------------------------------------------------------------------------

general partner or of any of the assets or property of any of the foregoing for
the payment or collection of any amount, judgment, judicial process, arbitral
award, fee or cost or for any other obligation or claim arising out of or based
upon this Agreement and requiring the payment of money by Seller. This
Section 38 shall survive the Closing.

39. JURY WAIVER. IN ANY LAWSUIT OR OTHER PROCEEDING INITIATED BY SELLER OR BUYER
UNDER OR WITH RESPECT TO THIS AGREEMENT, TO THE EXTENT ENFORCEABLE UNDER
APPLICABLE LAW, SELLER AND BUYER EACH WAIVE ANY RIGHT IT MAY HAVE TO TRIAL BY
JURY.

40. TERMINATION OF COMPANION AGREEMENTS. The Closing under this Agreement is
expressly contingent upon a simultaneous closing of the Companion Agreements. If
any term, provision or condition of this Agreement provides that the Buyer or
Seller may terminate, or that this Agreement shall terminate upon the happening
of (or failure to happen of) any term, provision or condition of this Agreement
(except a termination in accordance with paragraphs 15 and 49 herein), or upon
an event of default by either the Buyer or the Seller which, by its terms,
terminates this Agreement (a “Termination Event”), then this Agreement and all
Companion Agreements shall be deemed to be terminated, in which case the Deposit
shall be delivered to the party entitled thereto under this Agreement, and
neither Seller nor Buyer shall have any further rights or obligations under this
Agreement and the Companion Agreements, except to the extent such rights and
obligations expressly survive a termination of this Agreement and the Companion
Agreements respectively. For avoidance of doubt, (i) a default by the seller
under any Companion Agreement shall be deemed a default by Seller under this
Agreement as well as a default by each of the sellers under all of the other
Companion Agreements, in which event Buyer shall have the rights and remedies
set forth in Section 20(B) of this Agreement, (ii) a default by the seller under
this Agreement shall constitute a default by each of the sellers under all of
the Companion Agreements, (iii) a default by the buyer under any Companion
Agreement shall be deemed to be a default by Buyer under this Agreement as well
as a default by each of the buyers under all of the other Companion Agreements,
in which event Seller shall have the rights and remedies set forth in
Section 20(A) of this Agreement; and (iv) a default by Buyer under this
Agreement shall constitute a default by each of the buyers under all of the
Companion Agreements.

41. EFFECTIVE DATE For purposes of this Agreement, the “Effective Date” shall
mean the later of the dates that this Agreement has been executed by Seller and
Buyer, as indicated on the signature page hereof, unless this Agreement is
executed by Seller and Buyer on the same date, in which event such same date
shall constitute the Effective Date.

42. NON-COMPETITION. Seller shall deliver a non-compete agreement (the
“Non-Compete Agreement”) to Buyer at Closing in form and content satisfactory to
Buyer executed by Seller and the Representing Parties. The Non-Compete Agreement
shall provide that neither Seller nor the Representing Parties nor any of their
respective principals, partners, members, managers, directors, officers,
shareholders and/or affiliates may directly or indirectly develop, own, lease,
manage or operate a self- storage facility for a period of three (3) years
subsequent to the Closing within a three (3) mile radius of the Property.

 

37



--------------------------------------------------------------------------------

43. COOPERATION WITH BUYER’S AUDITORS AND SEC FILING REQUIREMENTS.

A. From the Effective Date through and including seventy five (75) days after
the Closing Date, Seller shall provide to Buyer (at Buyer’s expense) copies of,
or shall provide Buyer access to, the books and records with respect to the
ownership, management, maintenance and operation of the Property and shall
furnish Buyer with such additional information concerning the same as Buyer
shall reasonably request and which is in the possession or control of Seller,
or any of its affiliates, agents, or accountants, to enable Buyer (or Strategic
Storage Trust II, Inc., a Maryland corporation and/or Strategic Storage Growth
Trust, Inc, a Maryland corporation or their respective affiliates), to file its
or their Form 8-K, if, as and when such filing may be required by the Securities
and Exchange Commission (“SEC”). At Buyer’s sole cost and expense, Seller shall
allow Buyer’s auditor (CohnReznick LLP or any successor auditor selected by
Buyer) to conduct an audit of the income statements of the Property for the
calendar year prior to Closing (or to the date of Closing) and the two (2) prior
years, and shall cooperate (at no cost to Seller) with Buyer’s auditor in the
conduct of such audit. In addition, Seller agrees to provide to Buyer’s auditor
a letter of representation substantially in the form attached hereto as Schedule
13 (the “Representation Letter”), and, if requested by such auditor, will
provide historical financial statements for the Property, including income and
balance sheet data for the Property, whether required before or after Closing.
Without limiting the foregoing, (i) Buyer or its auditor may audit Seller’s
operating statements of the Property, at Buyer’s expense, and Seller shall
provide such documentation as Buyer or its auditor may reasonably request in
order to complete such audit, (ii) Seller shall furnish to Buyer such financial
and other information as may be reasonably required by Buyer to make any
required filings with the SEC or other governmental authority; provided,
however, that the foregoing obligations of Seller shall be limited to providing
such information or documentation as may be in the possession of, or reasonably
obtainable by, Seller, or its agents and accountants, at no cost to Seller, and
in the format that Seller (or its affiliates, agents or accountants) have
maintained such information, and (iii) Seller and Buyer acknowledge and agree
that the Representation Letter is not intended to expand, extend, supplement or
increase the representations and warranties made by Seller to Buyer pursuant to
the terms and provisions of this Agreement or to expose Seller to any risk of
liability to third parties.

B. Although the Representation Letter is premised upon Seller utilizing
generally accepted accounting principles (“GAAP”), Seller has informed Buyer
that Seller’s books and records are not kept in accordance with GAAP, but rather
use the modified cash and accrual basis method of accounting. Inasmuch as the
Representation Letter requires that Seller’s books and records be kept in
accordance with GAAP, Buyer has agreed, at its expense, to have its auditors
convert Seller’s books and records to GAAP, prior to Seller executing the
Representation Letter, and Seller agrees to so execute the Representation Letter
following the conversion of its books and records to GAAP by Buyer’s auditors,
conditioned upon Seller being able to review the financials after conversion to
GAAP. If Seller believes that an error or misrepresentation exists, the parties
will mutually agree to resolve same between the accountants for each party.
Additionally, notwithstanding anything herein, Seller shall not be required to
prepare any additional documents that do not already exist.

The provisions of this Section 43 shall survive Closing.

 

38



--------------------------------------------------------------------------------

44. INDEPENDENT CONSIDERATION. Contemporaneously with the execution hereof,
Buyer shall deliver to Seller the sum of One Hundred and no/100 Dollars
($100.00), representing independent consideration for the Due Diligence Period
and Buyer’s right to terminate this Agreement during the Due Diligence Period.

45. OBLIGATION TO PROVIDE NOTICES. Seller agrees to promptly provide Buyer with
copies of any and all notices which Seller receives from and after the Effective
Date concerning (i) any proposed or threatened condemnation of the Property,
(ii) any alleged violations of the Property with respect to applicable
governmental laws or requirements, (iii) any litigation filed or threatened
against Seller or the Property, or (iv) any other matter that adversely affects,
or potentially could adversely affect, the Property.

46. AUCTION. Seller will conduct an auction for all units seventy-five (75) days
or more past due prior to Closing, in accordance with Seller’s current operating
practices. All auctions shall be conducted in accordance with the laws of the
state where the Property is situated. Seller will indemnify and hold Buyer and
Buyer’s agents and representatives harmless from any legal actions brought by
any tenant as a result of any such auction or any other action of Seller with
regard to the sale of a tenant’s property during the period Seller owned the
Property. Seller’s obligations under the immediately preceding sentence
expressly shall survive Closing.

47. PROPERTY APARTMENTS. In the event the Property contains one or more
apartments (collectively, the “Property Apartments”, whether one or more),
whether for the use of the property manager or otherwise, Seller shall (i) cause
all tenants and other occupants of the Property Apartments to vacate same not
later than Closing, (ii) deliver possession of the Property Apartments to Buyer
at Closing, in good condition, free and clear of the claims of any tenants or
other existing tenancies, and not otherwise subject to the rights or claims of
any third party, and (iii) indemnify and hold Buyer harmless from and against
any claims, causes of action, loss, cost or expense incurred by Buyer with
respect to the Property Apartments. Seller’s obligations contained in this
Section 47 expressly shall survive Closing.

48. CELL TOWER LEASES AND BILLBOARD LEASES. Seller shall transfer to Buyer at
Closing all of Seller’s right, title and interest in and to all cell tower
leases, if any, relating to the Property, as set forth on Schedule 11 hereto,
pursuant to an instrument of assignment in form reasonably acceptable to Seller
and Buyer, Similarly, Seller shall transfer to Buyer at Closing all of Seller’s
right, title and interest in and to all billboard leases, if any, relating to
the Property, as set forth on Schedule 12 hereto, pursuant to an instrument of
assignment in form reasonably acceptable to Seller and Buyer, All rentals
payable under any such cell tower lease and billboard lease shall be prorated
between Seller and Buyer at Closing.

49. ENVIRONMENTAL. Buyer shall conduct an environmental inspection of the
Property during the Due Diligence Period (the “Initial Report”). In the event
that Buyer determines (as a result of a third party report commissioned by
Buyer), after the date of the initial inspection set forth in the Initial Report
but prior to Closing, that there are conditions on, at or relating to the
Property which arose after the inspection date set forth in the Initial Report
and which are in non-compliance with any Environmental Law that will require
remediation under any applicable

 

39



--------------------------------------------------------------------------------

federal or state laws, and the cost of such remediation is greater than
$150,000.00 and Seller has not agreed to remediate, and in fact such condition
has not been remediated prior to Closing, at Seller’s cost, then,
notwithstanding anything to the contrary contained herein, Buyer may terminate
this Agreement on or before the Closing Date upon written notice to Seller, in
which event, the portion of the Deposit allocable to the Property, as set forth
on Exhibit “B” hereto, shall be immediately returned to Buyer, without the
consent or joinder of Seller being required and notwithstanding any instructions
to the contrary which might be provided by Seller, and thereafter neither party
hereto shall have any further rights or obligations under this Agreement except
for such obligations which, pursuant to the terms of this Agreement, survive the
termination hereof. In the event this Agreement is terminated pursuant to the
provisions of this paragraph: (i) same shall not violate the conditions set
forth in Paragraph 40 herein and the remainder of the Companion Agreements shall
proceed to Closing; and (ii) the Seller’s retention and operating of the
Property as a result of the termination shall not be deemed to violate any
non-compete provisions contained herein.

50. MINDFUL PROTECTION PLAN. Some of the Leases may have the Mindful Protection
Plan addendum (the “Plan”). Upon expiration of the Due Diligence Period, if
Buyer has not canceled this Agreement, Seller shall give notice to the tenants
with the Plan (the date of such notice being herein called the “Notice Date”)
that the Plan is being canceled effective as of the Closing Date, and shall
cause the Plan to so terminate on the Closing Date. After the Notice Date, Buyer
may provide information to the tenants of any new plan Buyer intends to put in
place.

51. NON-SOLICITATION OF EMPLOYEES. Buyer may speak with Seller’s employees
during the Due Diligence Period about issues concerning the Property so long as
a representative from Seller is present. However, Buyer may not solicit any
employees of Seller’s for hire until after the Due Diligence Period has expired
and so long as Buyer has not elected to cancel this Agreement.

52. EXCLUSIVITY. So long as this Agreement is in full force and effect, Seller
agrees not to enter into another purchase and sale agreement relating to the
Property with any other party.

53. NO RE-TRADE. The Buyer acknowledges that the terms contained herein were a
material inducement for the Seller to enter into this Agreement. Accordingly,
subject to any matters that may be disclosed by Buyer’s property condition
report and/or environmental studies, the Buyer agrees that the terms contained
herein shall not be re-negotiated and that the economic terms shall not be
re-traded.

54. TRANSFER OF WEBSITE. At Closing, Seller shall cause its affiliate, Mindful
Management, LLC (“Mindful”) to transfer to Buyer or to such entity as Buyer may
designate, the website and URL- www.mindfulstorage.com which is owned by
Mindful. Mindful agrees to execute any and all reasonable documents necessary to
transfer the website and URL. Mindful shall join in the execution of this
Agreement for the purpose of consenting to this provision. Within twenty four
(24) hours of transferring the website, Buyer shall remove any references to
“Mindful” including any branding associated therewith. Buyer shall not be
permitted to use the name “Mindful” in connection with its business in any
capacity other than as part of the website address set forth above. This
provision shall survive Closing.

 

40



--------------------------------------------------------------------------------

55. LIST OF EXHIBITS AND SCHEDULES. The following exhibits and schedules are
attached to this Agreement and incorporated herein for all purposes:

 

EXHIBIT A    Legal Description of the Real Property EXHIBIT B    Allocation of
Purchase Price and Deposit to Florida, Maryland and Asheville Properties EXHIBIT
C    Description of Contract for Purchase and Sale of Asheville Properties
Schedule 1    List of Furniture, Fixtures and Equipment Schedule 2    List of
Service Contracts Schedule 3    Deliverables List Schedule 4    Form of Deeds
Schedule 5    Intentionally Omitted Schedule 6    Assignment of Personal
Property, Service Contracts, Warranties and Leases Schedule 7    Tenant Notice
Schedule 8    Seller Certificate Schedule 9    Rent Roll Schedule 10   
Companion Agreements Schedule 11    Cell Tower Leases Schedule 12    Billboard
Leases Schedule 13    Letter of Representation

[signature page follows]

 

41



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
as of the day and date first above written.

 

BUYER: SST II Acquisitions, LLC, a Delaware limited liability company By:  

/s/ H. Michael Schwartz

  H. Michael Schwartz, President Date:   March 25, 2016 SELLER: Nob Hill Storage
Limited Partnership, a Florida limited partnership   By:   Nob Hill Storage,
LLC, a Delaware limited liability company, its General Partner By:  

/s/ Jeffrey S. Pechter

  Jeffrey S. Pechter, Manager Date:   March 25, 2016 Mindful Management, LLC, a
Florida limited liability company (for the purpose of Paragraph 54 only) By:  

/s/ Jeffrey S. Pechter

Name:   Jeffrey Pechter Title:   Manager Date:   March 25, 2016

 

42